         Case 19-05831-LA11                  Filed 07/29/21           Entered 07/29/21 11:00:03                  Doc 243         Pg. 1 of
                                                                        38




                                            UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA



   In Re. DANA AARON LINETT
                          §                                                                Case No. 19-05831
                          §.                                                                            ------------
          _______________ §
                         Debtor(s)                                     §
                                                                                           D Jointly Administered
   Monthly Operating Report                                                                                                  Chapter 11

   Reporting.Period Ended: '06/30/2021                                                      Petition Date: 09/30/2019

   Months Pending:    2(:\)i}:.''i'i"./fi                                                   Industry Classification: j 4     5    4   1
   Reporting Method:                              Accrual Basis @                       CashBasis   0
   Debtor's Full-Time Employees (current):                                          0

   Debtor's Full-Time Employees (as of date of otder for relief):                   0




   Supporting Documentation (check all that are attached):;
   (For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

  0    Statement of cash receipts and disbursements
  0    Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
 IX)   Statement of operations (profit or loss statement)          ·
 IX)   Accounts receivable .aging
 IX)   Postpetition liabilities aging
 D     Statement of capital assets
 D     Schedule of payments to professionals
 ~     Schedule of payments to insiders
 0     All bank statements and bank reconciliations for the reporting period
~ r i p t i o n of the asset, sold 6' ~ferred ,nd the t = of the sale o, tr,nsfe,




   /S/ Dana Aaron Linett                                                       Dana Aaron Linett
   Signature of Responsible Party                                              ---------------------
                                                                                Printed Name of Responsible Party
   07/28/2021
   Date
                                                                               P.O. Box 3541, Rancho Santa Fe, CA. 92067
                                                                                Address



   STATEMENT: This Periodic Report is associated with an open banlauptcy cas.e; therefore, PaperworkReduction Act exemption 5 C.F .R.
   § 1320.4(a)(2) applies.

   UST Form ll~MOR(06/07/2021)
       Case 19-05831-LA11                       Filed 07/29/21        Entered 07/29/21 11:00:03          Doc 243         Pg. 2 of
                                                                        38

Debtor's Name DANA AARON LINETT                                                                      Case No. 19~05831


Part 1: Cash Receipts and Disbursements                                               Current Month            Cumulative

a.   Cash balance beginning of month                                                                 $8,520
b.   Total receipts (net of transfers between accounts)                                          $25,000                   $504,027
c.   Total disbursements (net of transfers between accounts)                                     $14,938                   $485,445
d.   Cash balance end of month (a+b-c)                                                           $18,582
e.   Disbursements made by third party for the benefit of the estate                                    $0                       $0
f.   Total disbursements for quarterly fee calculation (c+e)                                     $14,938                   $485,445
Part 2: Asset and Liability Status                                                    Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a.   Accounts receivable (total net of allowance)                                               $109,052
b.   Accounts receivable over 90 days outstanding (net of allowance)                                    $0
c.   Inventory       (Book<!•      Market   C    Other   O   (attach explanation))            $1,594,305
d    Total current assets                                                                     $1,703,357
e.   Total assets                                                                             $7,492,907
f.   Postpetition payables (excluding taxes)                                                   . $362,721
g.   Postpetition payables past due (excluding taxes)                                                   $0
h.   Postpetition taxes payable                                                                  $56,462
i.   Postpetition taxes past due                                                                        $0
j.   Total postpetition debt (f+h)                                                              $419,183
k.   Prepetition secured debt                                                                 $5,410,781
I.   Prepetition priority debt                                                                   $14,150
m. Prepetition unsecured debt                                                                 $1,161,909
n.   Total liabilities (debt) U+k+l+m)                                                        $7,006,023
o.   Ending equity/net worth (e-n)                                                              $486,884

Part 3: Assets Sold or Transferred                                                   Current Month            Cumulative

a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                                 $0                      $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                            $0                      $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                           $0                      $0
                                                                                                              ---------
Part 4: Income Statement (Statement of Operations)                                   Current Month            Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a.   Gross income/sales (net ofretums and allowances)                                            $85,624
b.   Cost of goods sold (inclusive of depreciation, if applicable)                               $29,112
C.   Gross profit ( a-b)                                                                         $56,512
d.   Selling expenses                                                                                   $0
e.   General and administrative expenses                                                         $15,932
f.   Other expenses                                                                                     $0
g.   Depreciation and/or amortization (not included in 4b)                                              $0
h.   Interest                                                                                           $0
I.   Taxes (local, state, and federal)                                                                  $0
j.   Reorganization items                                                                        $27,790
k.   Profit (loss)                                                                               $12,790                 $-135,800


UST Fonn 11-MOR (06/07/2021)                                             2
       Case 19-05831-LA11                     Filed 07/29/21             Entered 07/29/21 11:00:03                   Doc 243         Pg. 3 of
                                                                           38

Debtor's Name DANA AARON LINETT                                                                                 CaseNo. 19-05831


Part 5: Professional Fees and Expenses

                                                                                    Approved       Approved         Paid Current      Paid
                                                                                  Current Month    Cumulative          Month        Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total                  $0          $100,699              $0         $69,525
         Itemized Breakdown by Firm

               Finn Name                           Role
               Smaha Law Group                     Lead Counsel                              $0          $100,699              $0         $69,525
         ii

                                                                                    Approved      Approved          Paid Current      Paid
                                                                                  Current Month   Cumulative           Month        Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total

         Itemized Breakdown by Firm

               Finn Name                           Role


         ii
c.       All professional fees and expenses (debtor & committees)

Part 6: Postpetition Taxes                                                                        Current Month               Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                   $0                         $0
b.   Postpetition income taxes paid (local, state, and federal)                                                      $0                         $0
c.   Postpetition employer payroll taxes accrued                                                                     $0                         $0
d.   Postpetition employer payroll taxes paid                                                                        $0                         $0
e.   Postpetition property taxes paid                                                                                $0                         $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                    $0                         $0
g.   Postpetition other taxes paid (local, state, and federal)                                                       $0                         $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  YesO        No@
b.   Were any payments made outside the ordinary course of business                          YesO        No@
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?.                                    Yes@        NoO
d.   Are you current on postpetition tax return filings?                                     Yes@        NoQ
e.   Are you current on postpetition estimated tax payments?                                 Yes@        NoC
f.   Were all trnst fund taxes remitted on a current basis?                                  Yes~,       NoO
g.   Was there any postpetition borrowing, other than trade credit?                          Yes C       No@
     (if yes, see Instrnctions)
h.   Were all payments made to or on behalf of professionals approved by                     YesO        NoO NIA@
     the court?
1.   Do you have:             Worker's compensation insurance?                               YesO        No@
                                   If yes, are your premiums current?                        YesO        NoO NIA@ (ifno, see Instructions)
                              Casualty/property insurance?                                   Yes {!'.l   NoC
                                   If yes, are your premiums current?                        Yes@        NoO NIA O        (ifno, see Instrnctions)
                              General liability insurance?                                   Yes@        NoO
                                   If yes, are your premiums current?                        Yes@        NoO N/A C (ifno, see Instrnctions)
j.   Has a plan ofreorganization been filed with the court?                                  Yes@        NoO


UST Fonn 11-MOR (06/07/2021)                                                  3
         Case 19-05831-LA11                    Filed 07/29/21             Entered 07/29/21 11:00:03                                Doc 243   Pg. 4 of
                                                                            38


Debtor's Name DANA AARON LINETI


k.   Has a disclosure statement been filed with the court?                                   Yes@             No 0
l.       Are· you current with quarterly U.S. Trustee fees as                                Yes®             No 0
         set forth under 28 U.S.C. § 1930?

 Part 8: Individual CJ1apter 11 Debtors (Only)                                                                                      ·

a.       Gross income (receipts) from salary and wages                                                                    $4,805
b.       Gross income (receipts) from self-employment                                                                             $0
c.       Gross income from all other sources                                                                                      $0
d.       Total income in the reporting period (a+b+c)                                                              . . $4,805'.
e.       Payroll deductions                                                                                                       $0
f.       Self-erriployinent related expenses                                                                                     $0
g.       Livin& expenses                                                                                                         $0
h.       All other expenses                                                                                                      $0
i.       Total expenses in the reporting period (e+f+g+h)                                 :: .'. )":'" ,. :'\",',. ; ..., /.: '!l>d
j.       Difference between total income and total expenses (d-i)                         i- .: '.'· "; ..·.. . ,>: · .,, .:':: )4;80~
k.       List the total amount of all postpetition debts that are past d,te                                                      $0
I.       Are you required to pay any Domestic Support Obligations as defined by 11        Yes@ No             0
         U.S.C § .101(14A)?
m.       If yes, have you made all Domestic Support Obligation payments?                  Yes @ No            O       NIA     0
                                                       Privacy Act Statement
28 U.S.C. § 589b ?,Uthorizes the collecti011 of this information, ~nd provision of this information is mandatory un:der 11 U.S.C.
§§ 7 04, 1106, a11d 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U .S .C. § 1930(a)(6). The United States. Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the banlauptcy system, including the likelihood ofa plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This. information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, .tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation oflaw. Other disclosures may be
made for routine purposes. For a discussion of the typ~s of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems ofrecords notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www .justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your banlauptcy case or other action by the United States Trustee. 11 U.S.C. § 1 l 12(b)(4)(F).




                                                                                  Dana Aaron Linett
 Signature of Responsible Party                                                   Printed Name ofResponsible Party

 Debtor-In-Possession                                                             07/28/2021
 Title                                                                            Date




 UST Form 11-MOR (06/07/2021)                                                 4
   Case 19-05831-LA11                    Filed 07/29/21             Entered 07/29/21 11:00:03                     Doc 243     Pg. 5 of
                                                                      38




                                              D. SUMMARY SCHEDULE OF CASH

    ENDING BALANCE FOR PERIOD:

                GENERAL ACCOUNT 4446                                                              $ 18,581.78
                PAYROLL ACOUNT 4453                                                               $    100.00
                TAX ACCOUNT 4461                                                                  $    100.00
                WELLS FARGO ACCOUNT 1670                                                          $ 4,058.04
                PETTY CASH                                                                        $
                COSTCO CASH CARD 3850                                                             $
                WALMART CASH CARD 4456                                                            $
                WALMART CASH CARD 6211                                                            $
                WALMART CASH CARD 6229

                                                                                                  $ 22,839.82




   TOTAL CASH AVAILABLE

*Specify the fund end the type of holding (I.e. CD, Savings Account, Investment Securities, etc.), and the depository name,
location, and account number.
-Attach exhibit ~mizing ell petty cash transactions.




NOTE: Attach copies of monthly account statements from financial institutions for each account.
                   Case 19-05831-LA11                         Filed 07/29/21                 Entered 07/29/21 11:00:03                                     Doc 243       Pg. 6 of
                                                                                               38

                                                                          Early American Numismatics/ Dana Llnett
                                                                                         Transadion Report
                                                                                             June2021


DATE                      TRANSACTION TYPE   HUM     Alli   NAME                    MEIODESCIIIPTIOII        ACCOUNT                    BPUT                                 N.IOUNT      BALANCE
US Bank 4446 • C3enetal
 Beginning Balanc:8                                                                                                                                                                        8,520.07
 06/!ll/2021              Check              1313    No     BalbaraUnea                                      us Bani< 4448 • Ganetal    Equa11za21on Payment!<> B.Unel      -5,000.00      3,520,07
 06/!l4/2021              Chock              1316    No     cash                                             USBank4"14B•Gencrm         P811«1Bllllsc,                      •1.225.00      2,295.07
 06/0C/2021               Check              1315    No     cash                                             us Bank 4"148 • Ganorol    Porsanal t.llso.                      -600.00      1,695.07




                                                                                                                                        --
 06/09/2C21               Check              1319    No     Della Dlnlal                                     US8GM4446•Ganotal          Insurance Expensa:Danllll               -84.82     1,830.15
 06/09/2021               Chock              1318    No     JC Taylor                                        US Bank 4"148 • Gonetal    Insurance Expensa:Aulo                •147.78      1,"82.39
 0BID9/2021               Chock              1317    No     Edoo                                             us Bank 4"148. Ganetal     Ullltlea:Trash                        •132.47      1.348,82
 06/09/2021               Chock              1320    No     FoslDnl PmtSdutians                              US Bank 4446 • Gonoral                                             -82.95     1,2S6.97
 08ID9/2021               E,po,1S<I                  No     OCivenhaln                                       us Bank 4446•Gonetal                              C
                                                                                                                                                                               ·219.9'     1,047.03
 06/1.c/2021            Elq,onaCI                    No                                                      us Bank 4446 • C3onorat    BonkScMco Chllrgca                       ·15.00    1,1132.03
 06/16/2021             Check                1322    No     5DGE                                             us Bank 4446 • Gonetal     Utillllas                                •18.91    1,013.12
 06/16/2021             Check                13ZI    No     Pllnoy-                                                                     Postage & Dol!Vory                     •1IB.39       89',73
                                                            Jl,I() Consul!lng                                US Bank 4446 · -           Booldceepog                            -350.00       54"1.73
 06/16/2021             Chock                1324    No
                                             1321    No     ComumerCollular                                  US Bank 4"148.
                                                                                                             us Bank 4448 ·   -
                                                                                                                            Ganorol     Telophono Elq)onse                       -50.68      494.07
 06/18/2021             Chock
 06/17/2021
 06IZ!/2021
 llal23/2021
 0S/23/2021
                        Paymen,
                        Chod<
                        EJponse
                        E,pons<,
                                             1325
                                                     No
                                                     No
                                                     No
                                                     No
                                                            EAHA
                                                            "'°'ll""Brownlng
                                                            Chllbb
                                                            Chubb
                                                                                    GW manu,afpt
                                                                                                             us Bank 4448 • Gel1Clnll
                                                                                                             us Bank 4446 • Ganoral
                                                                                                             us Bank 4448 • Gonetal
                                                                                                             us Bank 4448 • Ganetal
                                                                                                                                        lnvon!oly   Pu-
                                                                                                                                        .AccounlllRece!vublo
                                                                                                                                                          POS!pOl!tlon
                                                                                                                                        l"""""""E,pense:Homoownenl
                                                                                                                                        Insurance Expense:Aull>
                                                                                                                                                                             25,000.00
                                                                                                                                                                               •750.00
                                                                                                                                                                             -3,472.42
                                                                                                                                                                               -438.00
                                                                                                                                                                                          25,494.07
                                                                                                                                                                                          24,744.07
                                                                                                                                                                                          21.2'11,65
                                                                                                                                                                                          20,835,65
 06/23/2021             Expense                      No     Chubb                                            us Bank 4448 • Genetal     '""""""" Expenso:Exoess
                                                                                                                                                                               ·135.68    20,699.99
 06/26/2021             Expense                      No     Amazon                                           us Bank 4446 • Genetal     Office Suppllaa                           -6.17   20,693.62
 06l3ll/2021            Chad<                1327    No     USBank                                           us Bonk 4446 • Ganoral     Commorical Lonn Payment              ·1,079.71    19,614.11
 06/30/Zl21             Cl1GCk               1329,   No     Cox C<>mmunlc:allon                                                                                                •2114.68   19,329.25
                                                                                                             US 8ank 4446 · -           -.'Calll&& · -
 06/30/2021             Chock                1331    No     JMOConsulJ!ng                                    US Bank 4448 • Gonetal     Booldceeplrv                           -615.00    18,714.25
 06/30/2021             Chock                1330    No     Edco                                             us 8ank 4448 • Gonoral     U111111e8:Trash                        •132.47    19.581,78
Tololt«USBardc-4448·Ganend                                                                                                                                                 iio.oe1.71
TOTAi.                                                                                                                                                                     $10:001.71




                                                                                                                                                                                               1/1
          Case 19-05831-LA11                      Filed 07/29/21              Entered 07/29/21 11:00:03                   Doc 243   Pg. 7 of
                                                                                38


                                                         Early American Numismatics / Dana Linet!
                                                       US Bank 4446 - General, Period Ending 06/3D/2021

                                                                    RECONCILIATION REPORT
                                                                     Reconclled on: 07/26/2021
                                                         Reconciled by: sdaccountlngservlces@cox.net null
Any changes made to transactions after this date aren't Included In this report

Summary                                                                                                                                           USO
Statement beginning balance.__________,___________________________                                                                     •      8,954.49
Checks and payments cleared (19),_______                                 ---------------------------------·12,425.67
Deposits and other credits cleared (1>-·------------------------·--------------------------------·-·---------
Statement ending balance - - - - - - - - - - - - -                                        ---------------
                                                                                                                25,000.00
                                                                                                                21,528.82
Uncleared transactions as of 06/30/2021 _ _ _                                                                                         -2,947.04
Register balance as of 06/30/2021 _______________________________________,_______ _18,581.78
Cleared transactions after 06/30/2021_,_____,, ____ ,_, ______ ,_____,______,________.._____ ,,___ ,,___________ ,_______,___________,__ 0.00
Uncleared transactions after 06/30/2021                                                      ---·---··--------·-·----·-·--··----8,482.86
Register balance as of 07/26/2021                                                                                                __10,098.92


Details

Checks and payments cleared (19)

DATE                             TYPE                             REF NO.                        PAYEE                               AMOUNT (USO)
05/26/2021                       Check                            1311                           Suburban Propane                               -65.00
05/26/2021                       Check                            1312                           Cox Communications                            -284.42
06/01/2021                       Check'                           1313                           Barbara Linett                              -5,000.00
06/04/2021                       Check                            1316                           Cash                                        -1,225.00
06/04/2021                       Check                            1315                           Cash                                          -600.00
06/09/2021                       Check                            1318                           JC Taylor                                     -147.76
06/09/2021                       Expense                                                         Olivenhain                                    -219.94
06/09/2021                       Check                            1320                           Fosters Pest Solutions                         -82.95
06/09/2021                       Check                            1319                           Delta Dental                                   -64.92
06/09/2021                       Check                            1317                           Edco                                          -132.47
06/14/2021                       Expense                                                                                                        -15.00
06/16/2021                       Check                            1321                           Consumer Cellular                              -50.66
06/16/2021                       Check                            1323                           Pitney Bowes                                  -118.39
06/16/2021                       Check                            1322                           SDGE                                           -18.91
06/16/2021                       Check                            1324                           JMO Consulting                                -350.00
06/23/2021                       Expense                                                         Chubb                                         -135.66
06/23/2021                       Expense                                                         Chubb                                       -3,472.42
06/23/2021                       Expense                                                         Chubb                                         -436.00
06/28/2021                       Expense                                                         Amazon                                          -6.17

Total                                                                                                                                      -12,425.67

Deposits and other credits cleared (1)

DATE                             TYPE                             REF NO.                        PAYEE                               AMOUNT (USO)
06/17/2021                       Receive Payment                                                 EAHA                                        25,000.00

Total                                                                                                                                      25,000.00


Additional lnfonnatlon

Uncleared checks and payments as of 06/30/2021

DATE                             TYPE                             REF NO.                        PAYEE                               AMOUNT (USO)
06/12/2020                       Check                            1196                           Chapokas Luczynski Dental                      -85.00
06/23/2021                       Check                            1325                           Morgan Browning                               -750.00
06/30/2021                       Check                            1327                           US Bank                                     -1,079.71
06/30/2021                       Check                            1329                           Cox Communications                            -264.66
06/30/2021                       Check                            1330                           Edco                                          -132.47
         Case 19-05831-LA11   Filed 07/29/21     Entered 07/29/21 11:00:03   Doc 243   Pg. 8 of
                                                   38

DATE                TYPE               REF NO.              PAYEE                       AMOUNT (USO)
06/30/2021          Check              1331                 JMO Consulting                    -615.00

Total                                                                                       -2,947.04
           Case 19-05831-LA11                      Filed 07/29/21                  Entered 07/29/21 11:00:03       Doc 243    Pg. 9 of
                                                                                     38


                                                          Early American Numismatics I Dana Llnett
                                                         US Bank 4453 • Payroll, Period Ending 06/30/2021

                                                                     RECONCILIATION REPORT
                                                                      Reconclled on: 07/26/2021
                                                          Reconclled by: sdaccountlngservlces@cox.net null
Any changes made to transactions after this date aren't Included In this report.

Summary                                                                                                                                  USO

                               {O).,..,..____________________________
Statement beginning b a l a n c e . . , . , _ . , , , . - - - - - - - - - - - - - - - - - - · - - - - -
Checks and payments cleared                                                                                                         _____o.oo
                                                                                                                                 ___ 100.00

Deposits and other credits cleared (O)__                                                          ------·------------------          0.00
Statement ending balance_________                                                                                ·-----------·---- 100.00
Register balance as of06/30/2021 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,_ _ _ _ _ _ __                          _ _ _ _,_____ 100.00
         Case 19-05831-LA11                       Filed 07/29/21               Entered 07/29/21 11:00:03               Doc 243         Pg. 10 of
                                                                                 38

                                                          Early American Numismatics I Dana Linett
                                                          US Bank 4461 • Tax, Period Ending 06/30/2021

                                                                     RECONCILIATION REPORT
                                                                      Reconciled on: 07/26/2021
                                                         Reconciled by: sdaccountlngservices@cox.net null
Any changes made to transactions after this date aren't Included In !his report.

Summary                                                                                                                                              USD

Statement beginning balance._                     · - - - - - - - - - - - - - - - · · · - - - - - - - - - - - · · - · · - · · · - · - · · · · - ·100.00
Checks and payments cleared (0)                       _         - · - · - - - · · - - - - - · - · · - - - · - - - - - · · - - - - - - · - · · - - - - 0.00
Deposits and other credits cleared (0)
Statement ending balance
                                         ··-----------··--··----·--·---·-·-------·--·-··---···--___Q_QQ
                                              - - - - - - - - - - - - · · - - - - - - - - · - - - - - - - - - · - - - - - - · - - · · · -...~
Register balance as of 06/30/2021._ _ _ __                                                                               -----··--·-··-··-·-100.00
                  Case 19-05831-LA11                                Filed 07/29/21                       Entered 07/29/21 11:00:03                                      Doc 243                     Pg. 11 of
                                                                                                           38

                                                                             Early American Numismatics/ Dana Linett
                                                                                                   Transaction Report
                                                                                                       June2021


DATE           lRANSACT10H     NUil ADJ NAME         MalCIIDESCRlPTION                                                                                               ACCOUNT        SPUT                    AMOUIIIT BALANCE
             TYPE
WollsFmuol670




                                         -
 Beginning                                                                                                                                                                                                               6.04'IZI
 Balan<:a
 06/01/2021    El<ponsa             No   Sycuan      PURCHASE                  AlJTHORIZEO ON OB/01 SYCUAN MARKET         EL CAJON      CA                           WollsFargo     Pomonal Mo<!ls            .,'36.60   6,007.63
                                                     P00000000075068780 CARD 3462                                                                                    1670
 08/01/2021    Expense              No   Ebay        PURCHASE                  AlJTHORIZED ON 05/31 eBay 0'1 EH17142-17 406.,'3766151 CA SS61151741634469            WellsFarvo     lnvento,y Pun;haao       -825.00     5,162.63
                                                     CARD3462                                                                                                        1870           Postpotlllan
OB/Ol/2021     Exponn               No   Ebay        PURCHASE                  AUTHORIZED ON 05129 eBay 0'09-07133-57   406.,'3766151 CA $381149829166925            Walla Fargo    lnventOI)' Pulchas&      -304.60     4,878.03
                                                     CARD3462                                                                                                        1870           Postpet!Uon
08/01/2021     Exponse              No   Ebay        PURCHASE                 AUTHORIZED ON 05/28 eBay 0"23o07128-36    406.,'3766151  CA 5301148805217819           WollsFa,go     lnventOI)' Pun:hase       -89.75     4,788.28
                                                     CARD3462                                                                                                        1870           POS1j)8tltlon
 06/01/2021    Exponaa              No   Ebay        PURCHASE                  AUTHORIZEDON 05129o!lay0'09-07133-57     406.,'3789151 CA 5381149829186925            WollsFarvo     lnventD1YPun:llase       .,'310.25   4,478.03
                                                     CARD3462                                                                                                        1870           Pos1po1111on
06/01/2021     Expenso              No   Ebay        PURQiASE                  AUTHORIZED ON 05/28 eBay 0'23-ll7128-38  408-3766151 CA 6301148805217819              WOIIIFargo     lnventD1Yl'lat:llaso      ·25.70     4,452.33
                                                     CARD3462                                                                                                        1870           PoslpOl!llon
06/01/2021     Dopooll              No               PURCHASE RETlJRN               AUTHORIZED ON 05/30 eBay0'09-07133-57      406-3766151 CA                        WollsFargo     lnvontay Pun:lulao          9.60     4,461.93
                                                     5381149629186925 CARD 3482                                                                                      1670           PoslpOl!llon
0B/02/2021     6-,sa                No   Ebay        PURQiASE                 AUTHORIZED ON O&,ll eBay0'20-07145-39     406-3766151 CA S581152598804814              WollsFargo     IIMlfltOly Pun:haao      -189.50     4,272.43
                                                     CARD3462                                                                                                        11;711         Pas1pe1111on
0B/02/2021     Expense              No   Ebay        PURCHASE                 AlJTHORIZED ON O!WI eBay0'06-07147·92     406-3788151 CA S301152607183045              WollsFa,go     lnvontayl'IJn:haao        -84J50     4,187.93
                                                     CARD3462                                                                                                        1870           Postpatlllon
0B/02/2021     Exponso              No   USPS        PURCHASE                 AUTHORIZED ON 06/01 USPS.COM CUCKNSHI         800.;!44-T179 DC                         WollaFargo     Posla!le & Dollvely       ·26.0S     4,161.88
                                                     5301152753284983 CARD3482                                                                                       1870
00/02/2021     Exponse              No Google        PURCHASE                 AIJTHORIZED ON 06/01 GOOGlE'GSUITE LOG1       SUPPORT.GOOGL CA                         Wollsl'mgo     Duoa & SUbsctlpllona      ·12.00     4,149.88
                                                     6301152621154768 CARD3482                                                                                       1670
0B/02/2021     Exponoo              No   Google      PURCHASE                 AUTHORIZED ON 06/01 GOOGLE 'GSUllE...oar     cc@googlo.oom CA                          Wollsl'tlrgo   Advel1!Slngond            -30.00     4,119.88
                                                     SS61152781254S80 CARD:1462                                                                                      1870           Promollon
00/02/2021     E,pon11&             No   Ebay        PURCHASE                 AUTHORIZED ON 06/01 eBay 0'1 l-<17146-98  <!XX-XXXXXXX CA 53011526026721138            WollsFa,go     ln-o,y Purd1ase          -192.68     3,92720
                                                     CARD3482                                                                                                        1870           PoslpOl!tlon
08/03/2021     e.ponaa              No   Google      PURCHASE                 AUTHORIZED ON 08/02 GOOGLE'GSUITE EVOL         SUPPORT.GOOGL CA                        WOllsFa,go     Dues & Subsaip&no         -12.00     3,91520
                                                     6301153604720887 CARD:1482                                                                                      1870
QB/04l2021     Journal Entry   87   No                                                                                                                               Wo!lsFargo     -Spilt-                 4,000.00     7,915.20
                                                                                                                                                                     1870
~1             Dol)Ol!I             No                PURalASE RETURN                 AUTHORIZED ON 08/03 eBay 0'23-07128-38        40lh'37881SI CA                  WallsFargo     lnvenlllly Pun:l\aSa        5.20     7,920.40
                                                      5301148805217819 CARD 3482                                                                                     1670           P001i)01111on
 QB/04l2Q21    Exponsa              No                PURalASE                   AlJTHORIZEO ON OB/03 PAYPAL 'AMERICANA         402-935-7733 CA                      WollsFargo     IIIVOl'llaly Pun:hase    •500.00     7,420.40
                                                      $381154813454241 CARD3482                                                                                      1670           PcolpoU1lon
QB/04l2Q21     Expense              No                PURCHASE                   AUTHORIZED ON OB/03 PAYPAL 'AMERICANA          402.935-7733 CA                      WollsFargo     lnY9nlOI)' Pun:hase      ·500.00     6.920.40
                                                     ·ssa11646Z4788994 CARD3462                                                                                      1670           Poatpetlllon
QB/04l2Q21     Expo'1SO             No   Ebay         PURCHASE                   AUTHORIZED ON OB/03 eBay O'OH17157•73       406-3788151 CA 5301154530811524         WotlsFlllgO    lnventaryPun:!lase       ·500.00     6,420.40




                                         -
                                                      CARD3462                                                                                                       1870           PoslpO!lllon
0B/04/2021     6'ponse              No   Amazon       PURCHASE                                                               aws.amazoo.ooWA S30115439055400G        WolbF81Vo      Oll1oo B•pp!los            -S.38     8.412.02
                                                                                 AUTHORIZED ON OB/03 - - -
                                                      CAR03462                                                                                                       1870
 08IIJ712921   Exponso              Na                PURCHASE                   AUTHORJZED ON 08/03 FEDEX 4121152411        SOQ-4633339 TN 8381154459404374         Wells Fargo                              ·59.79     6.355Zl
                                                                                                                                                                                    ~ · a DeDvery
                                         Expresa      CARD3462                                                                                                       1670
08IIJ7/2021    Expense              Na                RECURRING PAYMENT                AUTHORIZED ON OB/05 EIG•coNSTANTCONTAC               855-2295506 MA           Walls Fargo    Dues a SUl>scrlpllans     ·55.00     6,300ZI
                                                      S461 l672286S1294 CARD 3482                                                                                    1870
 06/07/2021    Expense              Na   Ebay         PURCHASE                   All!HORIZED ON QB/04 eBay 0'09-07161-37     408-3789151 CA 8561155571917473         Woll11Farga    lnvontoryPurchase        ·244.88     8,055.35
                                                      CARD3462                                                                                                       1870           Poolpolillon
 06/07/2021    Expanse              No   Ebay         PURCHASI:                  AUTHORIZED ON QB/04 eBay 0'08-07182-03      406.,'3789151 CA 6301155569129917       WollsFmgo      lnvontory Pun:haso        -45.90     B.010.35
                                                      CARD3462                                                                                                       1670           PO&lpotttlon




                                         -
 06/0712921    Exponsa              No   Ebay         PURCHASE                   AUTHORIZED ON 06/04 oBay 0'15-07180-51      408-3788151 CA 6301155574071908         WollsFa,go     lnvon1o,y Pun:haso        -13.94     5.996.41
                                                      CARD3462                                                                                                       1670           P1IS1pOtll!on
 O!W712921     Expanse              No   SyclJan      PURCHASE                   AIJTHORJZED ON 06nl6 SYCUAN MARKET            aCAJON CA                             WollsFargo     POBOnBIMoals              -36.70     5.959.71



                                         -··          P00000000370483090 CARD 3482                                                                                   1670
 QB/07/2021    Expanse              Na                PURCHASS                   AIJTHORJZED ON 06/04 Vlaorlo's        SAN DIEGO CA $461156102190088 f?ARD           Willlsfa,go    P8111011111 Moals         -33.69     5.926.D2




                                         -
                                                      3482                                                                                                           1870
 08/IJ7/2021   E,ponn               No   Ebay         PURCHASE                   AUTHORIZEOON 08/04 eBay 0'18-07180-05       408-3789151 CA 6381155577785254         WollsFargo     Inventory Pun:hase        .fJIJ.n    5,859.25
                                                      CARD3462                                                                                                       1870           PostpeUtlon
 QB/07/2021    E,ponsa              No                PURCHASE                   AUTHORIZED  ON 06/05 FEDEX    412803854      B00-1833339 TN SS611564Wl40563         WollsFllll!O   Poatago & lloRYOI)'      •194.90     5,864.35
                                         Exj>!ass     CARD3462                                                                                                       1870
 06/0712921    Exponoa              No   Ebay         PURCHASE                   AUTHORIZED ON 06/04 oBay 0'22-117159-35     408-3788151 CA S58115557S88471B         WollsFa,go     Inventory Purchase       -340.58     5.3Zl.n
                                                      CARD3462                                                                                                       1870           PostpoU110n
 0B/08/2021    Doposft              No                PURCHASE RETURN                 AUIHORIZED ON ll6/ll7 oBay 0'12-07109-45      406.,'3766151 CA                 WallsFa,go     lnvonto,y Pun:noso        16.01      5,339.78




-
                                                      6481144611510ZIZI CARD3482                                                                                     1870           Poa1?01ftlon
 06/D8/2021    E,poRSO              No   USPS         PURCHASE                   AUTHORIZED ON 08IIJ7 USPS.COM CUCl<NSHI        80()-344-7779 DC                     WollsFargo     Poau,ge a Delivery       ·209.25     5,130.53
                                                      6301156775571204 CARD 3482                                                                                     11;711
               E,poaso              No   USPS         PURCHASe                   AUTHORIZED ON OBIOB USPS.COM CUCKNSHI          80()-344-7779 DC                     WollsFa,go     P-&Dolvvry               ·188.00     4,942.53
                                                      S3011ll97S8343929 CARD3482                                                                                     1870
 DB/09l2021    Expanse              Na   Ebay         PURCHASE                   AIJTHORIZEDON OBIOBeBayO'Ol-07181.,'35      408-3766151 CA 53811595587211541        WallsFa,go     lnYonloryF'u!<:haoe      -171.00     4,771.53
                                                      CARD3462                                                                                                       1870           P1IS1pOtll!on
 DB/09l2021    Expanse              Na   VORS         PURCHASS                    AUTHORIZEDON OBIOBVONSlll3323            SANDIEOO CA POOOOOCI0007079               WellsFa,go     PetSOnal Glccol1es        -32.06     4,739.47
                                                      CARD3462                                                                                                       1870
 DB/09l2021    Expanse              No   Ebay         PURCHASE                   AUTHOIUZEDON OB/OB eBay0'24-07190-66        408-3789151 CA 6461159561944593         Wollsfa,go     lnwnla,y Pun:haso        ·131.45     4,608.D2
                                                      CARD3462                                                                                                       1870           POSlplll!!!oa
 OB/0912921    Expanse              No   S1a18rB111s PURCHASE                     AUTHORIZED ON OB/OB STATERBR0s1679909 CARMEL SAN DIEGO CA                          Wollsfargo     Porsonal<lmcaries         -48.17     4,559.85
                                                      POOSBI 1601 OSS16409 CARD 3482                                                                                 1670
 DBI09l2021    Expanse              Na                PURCHASE                    AUTHORIZED ON 061D9 DENNY'S •7855          Daw.R           CA P00000000187895511   Wollsfargo     Moala and                 ·24.05     4,535.l!O
                                                      CARD3'C62                                                                                                      1670           En1ertalnman1
 OS,11/2021    JoumBIEnlly     75   No                                                                                                                               Wollsfargo     ·Split·                 3,700.00     8,235.l!O
                                                                                                                                                                     1870
 08/11/2021    Expense              No   Federal     PURCHASE                AlJTHORIZEO ON 06/09 FEDEX 413297787    600-4833339 TN SS61160453927829                 Wells Fargo    PC&loga & Dollvery        -17.25     6,218.55
                                         Express     CARD3'C62                                                                                                       1870
 06111/2021    Expo11sa             No   USPS        PURCHASE                AUTHORIZEDON   06110USPS.coMCUCKNSHI       800-344-7779 DC                              Wells Fargo    Postago & Delivery        •52.00     8,166.55
                                                     S381161757BS9l37 CARD3462                                                                                       1870
 06/14/2021    EJpel1se             No   Dn,p,ax     RECURRING PAVMEJ,IT           AUTHORIZED ON 06112 DROPB0X-1M6JTSl5XM       DROPBOX.COM CA                       Wells Fargo    Software Expenoe          ·11.99     B.154.56
                                                     S5811837827757BB CARD34112                                                                                      1870
 06/14/2021    EJpenso              No   Ebay        PURCHASE                 AUTHORIZEOON Q6l11 eBay0'15-o7193-l1   408-3766151 CA $381162561256519                 WollsFargo     lnvontary Purchase       ·258.00     7,896.58
                                                     CARD3462                                                                                                        1670           PostpeUUon
 06114/2021    Expon,e              No   Ebay        PURCHASE                 AUTHOIUZED ON 06/11 eBay 0'24-07204-73 408-3766151 CA 53811=810771                     Wa!ZsFargo     lnventotyl'url:hase      -788.n      7,107.79
                                                     CARD3462                                                                                                        1870           Poatpcrtltlon
 06114/2021    Expanse              No   5yaJall     PURCHASE                 AUTHORIZED ON 0&'12 SVCUAN MARKET       a.CAJON CA                                     Wol!sFargo     Pen,onal Meals            •21.85     7,085.94


                                                                                          -     • .U,26.2"21 05<!:I ... GMf.07:00                                                                                             11.3
                  Case 19-05831-LA11                              Filed 07/29/21                     Entered 07/29/21 11:00:03                                      Doc 243                       Pg. 12 of
                                                                                                       38

                                                                            Early American Numismatics / Dana Linett
                                                                                                  Transaction Report
                                                                                                       June2021


DATE


06/tv.!021

06/1 <l/2021
                 TRANSACTION
                 TYPE

                 Expensa

                . Expense
                                    No

                                    No
                                         -
                               NlJIA AllJ NAME



                                         Ebay

                                         Ebay
                                                      MEMO/DESCRIPTION

                                                      P000000005840000 CARD 3462
                                                      PURCHASE
                                                      CARD34S2
                                                      PURCHASE
                                                                              Al1THORIZEDON

                                                                             AI/Tl!ORIZED ON
                                                                                                 D6111 eBay0'02-o7195-37

                                                                                                 06/11 eBay0'21-o7192-<Xl
                                                                                                                                 408-3766151 CA $381182558316955

                                                                                                                                 408-3788151 CA S4811625578422GII
                                                                                                                                                                    ACCOUNT

                                                                                                                                                                    1870
                                                                                                                                                                    WellsFa,go
                                                                                                                                                                    1670
                                                                                                                                                                    WellsFa,go
                                                                                                                                                                                  SPUT


                                                                                                                                                                                  IIMlntOfy Pun:l1ase
                                                                                                                                                                                  Postpall1lon
                                                                                                                                                                                  lnventoryl'urchasa
                                                                                                                                                                                                               AMOUNT BAJ.ANCE


                                                                                                                                                                                                                -283.38

                                                                                                                                                                                                                ·190.00
                                                                                                                                                                                                                          6,802.56


                                                                                                                                                                                                                          8,812.56




                                         -
                                                      CARD3482                                                                                                      1870          Poa1petl1Jon
06/1"'2021       Expensa            No   Ebay         PURCHASE               AUTKORl2ED ON       06/11 eBay 0"13-07193-58        408-3788151 CA 5581162559584393    Wells Fargo   lnvento,y Pun:11858            ·13.98   6,598.58
                                                      CARD3462                                                                                                      1870          Pooll>etll!on
06/1"'2021       Expensa            No                PURCHASE                AUTHORIZEOON       D1V10FEDEX413383091             S0().4833339 TN $381181468280993   Woll8Fa,go    Po&lage & Dellvary             ·58.&4   8,539.94
                                         Exprasa      CARD3482                                                                                                      1870
06/15/2021       Expomo             No   Ebay         PURCHASE                AUTHORIZED ON      DIV14 eBay 0"03.Q'l208-12       408-3788151 CA S301165S91644692    Wells Fargo   Inventory Pun:hma              -60.50   8,459.44
                                                      CARD3482                                                                                                      1670          Posq,ellllon
06/15/2021       Expense            No   USPS         PURCHASE                AUTHORIZED ON      D6114 USPS.COM CUCKNSKI            800-344-7779 DC                 Wells Fargo   "°""'G• & llelNe!y             -10.SS   6.448.7!1
                                                      $301185767719795 CARD3462                                                                                     1870
06/15/2021       Expomo             No   Ebay         PURCHASE                AUTHORIZED ON      D6114 eBay 0"22-o7205-07        40&-3766151 CA S461165584332477    WellsFa,go    Inventory Pun:hasa            •138.15   6,312.64
                                                      CARD34S2                                                                                                      1870          Poslp8!l!lon
06/1&2021        Expense            No   Ebey         P\JRCHASE               AUTHORIZED ON      06/14 eBay ()"02,()7206,5       40&,')766151 CA S301165589SC0815   WellsFa,go    Inventory Pun:l1ase           •182.50   6,130.14
                                                      CARD3462                                                                                                      1670          Postpall1lon
 06/15/2021      Expomo             No   Poatl!I      PURCHASE                AUTliORJZED ON     06/15 Postal Comer          EnclnJ!Ds   CA P00381166741378281 CARD Wo11SF81QO    Postnge & Dellvo,y            -3118.M   5,621.59
                                         Comer        3482                                                                                                          1670
 06/15/2021      Expomo             No                RECURRING PAYMENT               AUTHORIZED ON D6114 ROCKETLAW rr77-7?f1·       WWW.ROCKETLAWCA                W<lllaFa,go   Prol8SlilonolF11811:1.Bgnl     -39.99   8,781.60
                                                      S381185838868293 CARD3482                                                                                     1670
D611!i/2021      Expomo             No   Truofi!lng   PURCHASE                 AUTHORIZED ON 06/14 TRUEFIUNG COURT F          855-!l5!H!88B Ml 5381165699207340     W<lllaFa,go   Proleaalonal Fees.1.Dgal      •741.80   5,039.80
                                         eoun         CARD3462                                                                                                      1670
06/16/2021       Exponso            No   Fodaral      PURCHASE                 AUTHORIZED ON 06/12 FEDEX 413546939         800-4ll33339 TN 6381163495147503         W<lllsFa,go   Postuge& Dellvel)'            •171.01   4,868.79
                                         Expn,sa      CAR03462                                                                                                      1670
06/16/2021       Expense            No                PURCHASE                 AUTHORl2EO ON (16115 GARTHS AUCTIONS IN         740,352,.771 OH                      WollaForgo    lovvnm,yPun:h...              ·125.00   4.743.79
                                                      6581156585241673 CAR03482                                                                                     1670          PoslpeUtfon
06/17f.!021      Elcpon6D           No   Gocglo       PURCHASE                 AUTHORIZED ON 06/18 GOOGLE"GOOGI.E STOR            SUPPORT.GOOGL CA                  Wells Forgo   OU.. & SUbsc'1pllona            ·1.99   4,741.80
                                                      6481187808857960 CARO 3482                                                                                    1870
06/17(.!021      Expense            No   Oropbox      RECURRING PAYMENT               AUTHORIZED ON  D6116 D<opbox 8YDMYJDRF3        141-56576933 CA                Wells Fargo   So11w&18 Expense               ·11.99   4,729.81
                                                      6481168005572195 CARD3482                                                                                     1670
06/17(.!021      Expense            No                RECURRING PAYMENT               AUTHORIZED ON 06/15 ADOBE CREATIVE CLO          409,536-6000 CA               WollsFargo    Sollwaro Expense               •52.99   4,676.82
                                                      6461166817474568 CARD 3482                                                                                    1870
06117f.!021      E>:ilonse          No   PcstBI       PURCHASE                 AUTHORIZED ON 06/17 Poslal Comer        Enclnllas CA PCOS81168840167923 CARD         WollsFIIIDO   Poalago&DaUvoly               ·118.75   4.563.07




                                                                                                                                                                                  __
                                         Comlr        3462                                                                                                          1670
06/17/2021       Expense            No                PURCHASE                 AUTHORIZED ON D6116 GLOBAL PACK SHIP          800-8683944 MA S561167740863869        WollsFa,go    Pcota;a & Dallve,y            ·134.32   4,428.75
                                                      CARD3462                                                                                                      1870
 06/17/2021      5-ISe              No   Gocgle       RECURRING PAYMENT               AUTHORIZED ON D6116 GOOGLE"GOOGI.E STOA           650-2530000 CA              WeltsFa,go    Duos & BUbscl1pllons            •1.89   4,428.76
                                                      S6B116760S060753 CARD3462                                                                                     1870
06/17/2021       Expense,           No   Dmpbox       RECURRING PAYMENT
                                                      S:301168788424163 CARD3462
                                                                                      AUTHORIZED ON D6115 DIIOPBOX"BRTHGDFCBR            DROPBOX.COM CA             WollsFa,go
                                                                                                                                                                    1670          ,
                                                                                                                                                                                  SoltwllraExpenso              ·11,99    4,414.77

                                                                                                                                                                    WollsFwv<>                                            4,295.29
oe/16/2021       ~                  No   Ebay         P\JRCHASE                AUTHORIZED ON 06/17 allay 0•01,07224.23     406-3768151 CA 6381168807D5112l13                                                   ·119.49
                                                      CARD3462                                                                                                      1870          PoslpeUtlon
 06/18/2021      Expe<,so           No   Pcstl!I      PURCHASE                 AUTHORIZED ON 06/18 Posral comer        Enclnllas CA PIIOS61169839558302 CARD        WollsFargo    Postage & DellYary             -20.00   4,275.28
                                         Comet        3462                                                                                                          1670
 06/18/2021      Expense            No   Ebsy         PURCHASE                 AUTHORIZED ON 06/17 •Bay 0'25-07220-24      406-3766151 CA 558116880T.183833         Wellsl'argo   lnventoryPun:llaae             -98.60   4,176.68
                                                      CARD3462                                                                                                      1670          Posq,otttlon
 oe/18/2021      Expensa            No   Vons         PURCHASE                 AUTHORIZEDON    06/18VONSl2119           SAN   DIEGO CA P00000000979241626           WollsFa,go    PnaiaiGnx:ellos                -98.10   4,078.58
                                                      CARD3462                                                                                                      1870
 06/18/2021      Expense            No                PURCHASE                  AUTliORIZED ON D1V17 CHAP0KAS LUCZVNSKI         SANOIEGO CA                         Wells Fa,go   1'fflcn81Modlcal               -15.00   4,063.58
                                                      6561168848253362 CARD 3462                                                                                    1670          Expanse
 06/18/2021      Exponso            No   Ebay         PURCHASE                 AUTHORIZEDON D6117allay0"26-07220,18        40!h'l766151 CA 6381168807681807         WollsFargo    lnvuntoryPu!dla>e              •96.40   3,967.18
                                                      CARD34S2                                                                                                      1670          POSlpOUtlon
 oe/l ll/2021    Expense            No   Ebay         PURCHASE                 AUTHORIZED ON 06/17 eBay 0'08-07222-e:I     40&,')766151 CA S4611888083241155        Welts Fargo   lnvontoryl'wdlasG            ·187.50    3,779.68
                                                      CARD3482                                                                                                      1670          POSlpetlllon
 06/21/2021      Expense            No   Fedora!      PURCHASE                  AUTHORIZED ON 06/19 FEDEX 414337834        6W463333B TN S4611704B629ll859           WollsFargo    Postaae & DallYa<y             -25.11   3,754.57
                                         Expnm        CAR03482                                                                                                      1670
 06/21/2021      Expense            No   USPS         PURCHASE                 AUTHORIZED ON 06/18 USPS.COM CUCKNSHI           600{!44-7779 DC                      WollsFargo    Pcstago & Dallvaly             ·21.00   3,732.n
                                                      85811ll96508701S6 CARD 3482                                                                                   1870
 08/22/2021      Expense            No   USPS         PURCHASE                  AUTHORIZED ON 06121 USPS.COM CUCKNSHI          600{!44-7779 DC                      WellsFa,go    Postage & Da!lva,y             •28.65   3,706.12
                                                      6461173035350318 CARD 3462                                                                                    1670
 08/22/2021      Expense            No   USPS         PURCHASE                  AUTHORIZED ON 0&'21 USPS.COM CllCKNSHI         800-344-7779 DC                      WollsFargo    Postava& DellvBI)'             -33.05   3,873.07
                                                      S:301172849827625 CARD3462                                                                                    1870
 08/22/2021      Expense            No   USPS         PURCHASE                  AUTHORIZED ON 06/21 USPS.COM CllCKNSHI         600{!44-7779 DC                      WollsFa,go    Pootage & Dellvo,y             ·18.80   3,653.47
                                                      6461173071820095 CARD3482                                                                                     1670
 08/22/2021      Expe<,so           No   USPS         PURCHASE                  AUTHORIZED ON 06/21 USPs.COM CUCKNSHI          600{!44-7779 DC                      WollsFIIQO    PoalaOe & Dallve,y             ·18.70   3,634.n
                                                      S561173026010540 CARD 3462                                                                                    1670
 08/22/2021      Expense            No   USPS         PURCHASE                  AUTHORIZED ON 06121 USPS.COM CllCl<NSHI        600{!44-777!1 DC                     WellsFwv<>    POS1aVB & Dellvely             ·29.10   3,605.87
                                                      S30l17306377D743 CARD 3482                                                                                    1870




                                         -
 06/22f.!021     Joumel Enby   76   No                                                                                                                              WollaFa,go    •Spit•                       4,000.00   7,605.87
                                                                                                                                                                    1670
 06l22/2021       Expense           No   Bycuan       PURCHASE                AU1HORIZED ON 06/21 SYCUAN MARKET           EL CAJON CA                               Wells Fargo   Pc,sonaJMeeis                  -06.65   7,569.02
                                                      POOOOOD00682U65BD CARD 3462                                                                                   1670
 00/2312021       Depoa~            No                PURCHASE RETURN              AUTHORIZED ON 06/Z! eBay 0"10-07244-60     40&,')766151 CA                       Walla Fargo   lnwntoty Purchesa              14.00    7,583.02
                                                      8301173822156631 CARD34S2                                                                                     1670          PoalpOtlllon
 OB/23/21l21     Exponso            No   Fedora!      PURCHASE                AUTHORIZED ON 06/21 FEDEX 414588891       800-4633339    TN 6301172462173816          Walla Fargo   Pcolage & Dellvely           ·230.19    7,35l!.63
                                         Ex;>ross     CARD3482                                                                                                      1670
 D612312021       Expenao           No   USPS         PURCHASE                AUTHORIZED ON 06/21 USPS.COM CllCKNSHI       800-344-7779 DC                          WollsFa,go    Poolage & Dellvo,y             •17.15   7,335.88
                                                      6381173077799043 CARD3462                                                                                     1670
 06/23/2021       Expense           No   USPS         PURCHASE                AU1HORIZED ON 06/21 USPS.COM CLICKNSHI       600{!44-7779 DC                          Wells Fargo   Pootago& Dellve!y              •19.80   7,315.88
                                                      S461173063748812 CARD 3462                                                                                    1670
 06/23/2021       Expense           No   USPS         PURCHASE                AllTHORIZED ON 0&'21 USPS.coM CllCKNSHI      600-344-777!1 DC                         Wells Fargo   Postage & Dellve,y             •15.90   7,299.98
                                                      S381173107051594 CARD 3462                                                                                    1870
 08/23/2021       E,q,o,1S8         No   Ebay         PURCHASE                 AUTHORIZED ON 06/Z! eBay 0"10-07244-60   408,3766151 CA 6301173822159631             Walla Fargo   IIMntoly Purchase            ·121Jl9    1,1nJl9
                                                      CARD3462                                                                                                      1670          Postpelll!on
 08/23/2021       6-                No   USPS         PURCHASE                 AUTHORIZED ON 06/22 USPS.coM CUCKIISlil      600{!44-7779 DC                         Wolls Fargo   Posta;e& DellV9I)'             ·17,65   7,160.34
                                                      5581173607004803 CARD 3482                                                                                    1870
 08/23/2021       e.;,e,,se         No   USPS         PURCHASE                 AUTHORIZED ON 06/22 USPS.COM CUCKIISHl       600-344-7779 DC                         Wells Fargo   Pootage & Delb'el)'            ·19.40   7,140.94
                                                      6381173602738214 CARD 3462                                                                                    1670
 08/23/2021       ~                 No                RECURRING PAYMENT             AUTHORIZED ON 06/22 DNll"GODAODY.COM           4BCr5056855P2                    WollsFargo    SoftwareExpenso                ·19Jl9   7,120.95
                                                      6381173468890647 CARD 3482                                                                                    1870
 08/23/2021       5-,se             No   USPS         PURCHASE                 AUTHORIZED ON 06/22 USPS.COM CUCl<NSHJ       600-344-777!1 DC                        Wells Fargo   Paslago& Oollvl!ry             •17.35   7,103.60


                                                                                         .......,.,~2S,2!>210S:35PUGIIT.(l1:00                                                                                                213
                   Case 19-05831-LA11                           Filed 07/29/21                    Entered 07/29/21 11:00:03                                   Doc 243                   Pg. 13 of
                                                                                                    38

                                                                           Early American Numismatics / Dana Linett
                                                                                               Transaction Report
                                                                                                    Juno 2021


DATE              TRANSACTION   NUM ADJ NAME        MEMOIDESClllP'TlON                                                                                        ACCOUNT    SPLIT                   AMOUNT IIAI.ANCE
                  lYPE
                                                     S481173594833920 CARD3462                                                                           1870
 06/23/2021        E.q,oc,se        No   USPS        PURCHASE                  AUTHORIZED ON 08/21 USPS.COM CLICKNSHI        800-344-7779 DC             WellsFmgo       Postage & DellYGfy         -16.55    7,087.05
                                                     5381173094783732 CARD 3462                                                                          1870
 06/23l2021       ~                 No   USPS        PURCHASE                  AUTHORIZED ON 06/22 USPS.COM CLICl<NSHI       800-344-7779 DC             WollsFIIIIIO    Postage & DelMNy           •19.80    7.087.25
                                                     $301173819971820 CARD :MS:!                                                                         1870
 00/24/2021       e.,pe,,s.,        No   PCGS        PURCHASE                  AUTHORIZED ON 06/23 PCGS • PROFeSSIONA        600,447,8848 CA             Wa!lsFmgo       IIMll1lmyl'un:haso       ,312.00     8,755.25
                                                     Sll8117.ao8142798 CARD 3462                                                                         1870            Poslpotillan
 06/24/2021       Er;,onso          Na   LAZ~ PURCHASE                          AUTHORIZED ON OE/22 LAZ PARK!NG 6'0413      LA.JOU.A CA Sli81173625402158WallsFmgo       Automobile                  -c.oo    8,751.25
                                                     CARD3462                                                                                            1670            Expense:Parldng
 00/24/2021       El;>onso          Na   EbBy        PURCHASE                   AUTHORIZED ON 08/23 EBAY.COM/CC          888-7411-3229 CA S30117'4S87381228
                                                                                                                                                         WailsF11111<>   llMll1lmy Purchase       •128.78     8,622.47
                                                     CARD3482                                                                                            1870            Pcslpolftlon
 06/24/2021       Exponso           No               PURCHASE                  AUTHORIZED ON 08123 AH-AUCTlOOS.COM          AHAUCTIONS.CO IL             WallsFmgo       lrwento,yPun:haso        ·729.99     5,882.48




                                         -
                                                     538117'4535268478 CARD3462                                                                          1870            Post;,etltlon
 06/24/2021       Expenso           No   Scripps     PURCHASE                  AUTllORIZED ON OE/22 SCRIPPS MEDICALFOU        SAN DIEGO CA               wells Fmgo      P8ft101181Medlcal         -10.00     5,882.48
                                                     5381173593928899 CARD 3462                                                                          1670            Expense
 06/25/2021       Expense           Na   USPS        PURCHASE                  AUTHORIZED ON 08/24 USPS.COM CLICKNSl!I       800-344-7779 DC             WellsFmgo       Postage & Do1MHy         -265.s5     5,816.93
                                                     S581 l75Tl60ll9784 CARD 3462                                                                        1670
 06/28/2021        Exponao          Na               RECURRING PAYMENT               AUlllORIZED ON 08/27 ONH"GODADDY.COM           480-6058855/>Z.      WellsFIIIIIO    Softw818 Expen&O          -19,17     M97.78
                                                     6581178450820429 CARD 3482                                                                          1670
 06/28/2021       Expense           No   EbBy        PURCHASE                  AUTHORIZED ON 08/25 oBoy 0'20-07254-42     408'3788181 CA 68811768706080<!3
                                                                                                                                                         WellsFOIIIO     lnvento,yl'Un:llase      ·135.99     5,461.77
                                                     CARD3482                                                                                            1870            Postpetlllon
 06/ZS/2021        Expons&          Ne   Googlo      RECURRING PAYMENT               AUlHORIZED ON 08/27 GOOOLE'YOUTUBE TV           650·2530000 CA      Walls Fargo     Dues & SUbscrlptloris     -64.99     5,396.76
                                                     S301178m058741 CARD 3482                                                                            1670
 06/26/Z021        Expon,o          Na   Costco      PURCHASE                  AUTHORIZED ON 06/26 COSTCO GAS I0778         POWAY        CA              WellsFBIJIO     PBIBOlal Groceries       -100.00     5,296.78
                                                     P00581176000761309 CARD3462                                                                         1670
 06/28/2021        ExponGo          Na   RlloAld     PURCHASE                  AUTMORIZED ON 08/27 RITE AID 08711      SAN DIEGO CA P00000000887234358   WellsFmgo       Poniona!Modlcal           -30.00     5,266.76
                                                     CARD3482                                                                                            1870            Expons&
 06/28/2021        Exponao          Na   Costco      PURCHASE                  AUTHORIZED ON 06/26 COSTCO WHSE ,0775         P<:NIAY      CA             WallsFa,go      Pcr&enal Grooelles       -328.50     4,838.28
                                                     P00481178041781747 CARD 3462                                                                        1870
 08/28/2021       Exponao           No   Slalorllros PURCHASE                  AUTMORIZED ON 08/27 STATERBRO 9909 CARMEL SAN DIEGO CA                    WellsFa,go      Parsonal Grooorles        •22,19     4,916.09
                                                     P00000000185311B80 CARD 3462                                                                        1870
 06/28fal21       E.q,oc,se         Na   Pak MalJ    PURCHASE                  AUlllORIZED ON 08/25 PAK MAIL 629       740-3835530 OH S5811786451117187  WolllFmgo       Pas!Bga & Do!lvecy        -75.00     4,841.09

 06/28/2021

 06/28fal21
                  Expense

                  Expense
                                    No

                                    Na
                                         -··         CARD3462
                                                     PURCHASE
                                                    3462
                                                    RECURl!ING PAYl,\ENT
                                                    6301178588693896 CARD 3462
                                                                               AUTHORIZED ON 06/25 VIJll>lto's

                                                                                     AUTHORIZED ON 06/%7 INTUIT•
                                                                                                                   SAN DIEGO CA 8301177148068748 CAIID

                                                                                                                         CLINTIJIT.COM CA
                                                                                                                                                         1870
                                                                                                                                                         WolllFBIIICI
                                                                                                                                                         1870
                                                                                                                                                         WallsFmgo
                                                                                                                                                         1870
                                                                                                                                                                         Poniona!Moals

                                                                                                                                                                         Dues & SUbscrlpJlons
                                                                                                                                                                                                   -CUI

                                                                                                                                                                                                   -2B.OO
                                                                                                                                                                                                              4,799.68

                                                                                                                                                                                                              4,771.68

 06/28fal21        Expottso         Na   Fedora!    PURCHASE                   AUTHORIZED ON 06/Z4 FEDEX 414984814       B00-4833339TNS461175484l129039  WallsFBIIICI    Pasta;• & Dallve,y        -CU2       4,730.28




                                         -
                                         Expn,ss    CARD3462                                                                                             1870
 06/29/2021       Expottso          Na   USPS       PURCHASE WlTli CASH BACK       $ 50.00 AlmlORIZED ON 06/29 USPS PO 05832400 16091 SA RANCHO SANTA CA WollsFBIIICI    PoslDgo & llelMny         -&.00      4,568.28
                                                    POOll81180719000378 CARD 3462                                                                        1870
 06l3Ql2021       &ponsa            Na
                                             ...
                                         Exproa
                                                    PURCHASE
                                                    CARD3462
                                                                               AUTllOl'IIZED ON 06/28 FEDEX 415118353   800-4833339 TN S381177497037383  WollsFBIIICI
                                                                                                                                                         1870
                                                                                                                                                                         PoslDgo & Dallvely       -coe.11     4,282.15

 06/3<t,'2021      Expottso         Na   Ell8y      PURCHASE                   AUTliORIZED ON 08/29 eBay 0"09-07273-82  408-3788151 CA S4811II05554S05'0 WalllFBIIICI    IIMIIIIC<yPurmasa         •77.00     4,185.15
                                                    CARD3462                                                                                             1870            PO$lpaliion
 06/30/2021        Exponaa          Na   Fedarnl    PURCHASE                   AUTHORIZED ON OEv.!8 FEDEX 415380720     800-4833339 TN 6301179481033441  WollsFmgo       Postage & Dallvely       ·127.11     4,0Sll.04
                                         Expraaa    CARD3462                                                                                             1870
'rai:al tar Woll& Fargo 1870                                                                                                                                                                           s-
                                                                                                                                                                                                 1,888.19
TOTAL                                                                                                                                                                                                  $-
                                                                                                                                                                                                 1,11811.18




                                                                                                                                                                                                                  313
          Case 19-05831-LA11                     Filed 07/29/21               Entered 07/29/21 11:00:03             Doc 243      Pg. 14 of
                                                                                38


                                                          Early American Numismatics / Dana Linett
                                                            Wells Fargo 1670, Period Ending 06/30/2021

                                                                     RECONCILIATION REPORT
                                                                      Reconciled on: 07/26/2021
                                                          Reconciled by: sdaccount!ngservices@cox.net null
Any changes made to transactions after this date aren't Included in this report.

Summary                                                                                                                                       USD

Statement beginning b a l a n c e _ · - - - - - - · · · - - · · · · · · - - - · · - - - - - - - - - - - - - - - - · - - - · ___________4,844.23
Checks and payments cleared (107)__                                                                                         _ ________-13,731.00
Deposits and other credits cleared (7), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.                           11,744.81
Statement ending balance__                                                                                                              2,858.04

Uncleared transactions as of 06/30/2021,_____                                                                                            1,200.00
Register balance as of 06/30/2021                                                                                             _ _ _ _ _ _4,058.04
Cleared transactions after 06/30/2021                                                                                                        _o.oo
Uncleared transactions after 06/30/2021                                              -----           ,_________576.23
                                                                         ___________________________________ 4,634.27
Register balance as of 07/26/2021


Details

Checks and payments cleared (107)

DATE                             TYPE                              REF NO.                        PAYEE                            AMOUNT (USD)
06/01/2021                       Expense                                                          Ebay                                       -25.70
06/01/2021                       Expense                                                          Sycuan Market                              -36.60
06/01/2021                       Expense                                                          Ebay                                     -825.00
06/01/2021                       Expense                                                          Ebay                                       -89.75
06/01/2021                       Expense                                                          Ebay                                     -304.60
06/01/2021                       Expense                                                          Ebay                                     -310.25
06/02/2021                       Expense                                                          Google                                     -12.00
06/02/2021                       Expense                                                          Ebay                                       -84.50
06/02/2021                       Expense                                                          Google                                    -30.00
06/02/2021                       Expense                                                          Ebay                                     -192.68
06/02/2021                       Expense                                                          USPS                                       -26.05.
06/02/2021                       Expense                                                          Ebay                                     -189.50
06/03/2021                       Expense                                                          Google                                     -12.00
06/04/2021                       Expense                                                          Amazon                                      -8.38
06/04/2021                       Expense                                                                                                   -500.00
06/04/2021                       Expanse                                                                                                 · -500.00
06/04/2021                       Expense                                                          Ebay                                     ·500.00
06/07/2021                       Expense                                                          Ebay                                     -244.88
06/07/2021                       Expense                                                          Ebay                                       -45.00
06/07/2021                       Expense                                                          Ebay                                      -13.94
06/07/2021                       Expense                                                          Sycuan Market                             -36.70
06/07/2021                       Expense                                                          Vittorio's                                 -33.69
06/07/2021                       Expense                                                          Ebay                                     -340.58
06/07/2021                       Expense                                                          Federal Express                          ·194.90
06/07/2021                       Expense                                                          Federal Express                           -56.79
06/07/2021                       Expense                                                                                                    -55.00
06/07/2021                       Expense                                                          Ebay                                      -66.77
06/06/2021                       Expense                                                          USPS                                     -209.25
06/09/2021                       Expense                                                          Ebay                                     ·131.45
06/09/2021                       Expense                                                          Vons                                      ·32.06
06/09/2021                       Expense                                                                                                    -24.05
06/09/2021                       Expense                                                          USPS                                     -188.00
06/09/2021                       Expense                                                          Stater Bros                               -48.17
06/09/2021                       Expense                                                          Ebay                                     -171.00
06/11/2021                       Expense                                                          Federal Express                           -17.25
06/11/2021                       Expense                                                          USPS                                      -52.00
06/14/2021                       Expense                                                          Dropbox                                   -11.99
06/14/2021                       Expense                                                          Ebay                                     -258.00
06/14/2021                       Expense                                                          Ebay                                     -788.77
          Case 19-05831-LA11     Filed 07/29/21      Entered 07/29/21 11:00:03      Doc 243   Pg. 15 of
                                                       38

 DATE                 TYPE                 REF NO.               PAYEE                          AMOUNT (USO)
  06/14/2021          Expense.                                   Federal Express                       -58.64
  06/14/2021          Expense                                    Ebay                                 -283.38
  06/14/2021          Expense                                    Ebay                                  -13.98
  06/14/2021          Expense                                    Ebay                                 -190.00
  06/14/2021          Expense                                    Sycuan Market                         -21.85
  06/15/2021          Expense                                    Ebay                                  -80.50
  06/15/2021          Expense                                    USPS                                  -10.65
  06/15/2021          Expense                                    Ebay                                 -136.15
  06/15/2021          Expense                                    Truefiling Court                     -741.80
  06/15/2021          Expense                                    Postal Comer                         -308.55
  06/15/2021          Expense                                                                          -39.99
  06/15/2021          Expense                                    Ebay                                 -182.50
  06/16/2021          Expense                                    Federal Express                      -171.01
  06/16/2021          Expense                                                                         -125.00
  06/17/2021          Expense                                    Dropbox                                -11.99
  06/17/2021          Expense                                    Google                                  -1.99
  06/17/2021          Expense                                    Dropbox                                -11.99
  06/17/2021          Expense                                                                          -52.99
  06/17/2021          Expense                                                                         ·134.32
  06/17/2021          Expense                                    Postal Comer                         -113.75
  06/17/2021          Expense                                    Google                                  -1.99
  06/16/2021          Expense                                    Ebay                                  -98.60
  06/18/2021          Expense                                    Ebay                                  -96.40
  06/18/2021          Expense                                    Ebay                                 -187.50
. 06/18/2021          Expense                                                                          -15.00
  06/18/2021          Expense                                    Ebay                                 -119.49
  06/18/2021          Expense                                    Postal Comer                          -20.00
  06/18/2021          Expense                                    Vons                                  -98.10
  06/21/2021          Expense                                    Federal Express                        -25.11
  06/21/2021          Expense                                    USPS                                  -21.80
  06/22/2021          Expense                                    USPS                                  -18.70
  06/22/2021          Expense                                    USPS                                  -19.60
  06/22/2021          Expense                                    Sycuan Market                         -36.65
  06/22/2021          Expense                                    USPS                                  -26.65
  06/22/2021          Expense                                    USPS                                  -29.10
  06/22/2021          Expense                                    USPS                                  -33.05
  06/23/2021          Expense                                    USPS                                  -19.80
  06/23/2021          Expense                                    USPS                                  -16.55
  06/23/2021          Expense                                    USPS                                  -17.35
  06/23/2021          Expense                                                                          -19.99
  06/23/2021          Expense                                    USPS                                  -19.40
  06/23/2021          Expense                                    Federal Express                      -230.19
  06/23/2021          Expense                                    Ebay                                 -121.99
  06/23/2021          Expense                                    USPS                                  -15.90
  06/23/2021          Expense                                    USPS                                  -19.80
  06/23/2021          Expense                                    USPS                                  -17.15
  06/23/2021          Expense                                    USPS                                  -17.65
  06/24/2021          Expense                                    Ebay                                 -128.78
  06/24/2021          Expense                                    LAZ parking                             -4.00
  06/24/2021          Expense                                    Scripps health                         -10.00
  06/24/2021          Expense                                                                         •729.99
  06/24/2021          Expense                                    PCGS                                 -312.00
  06/25/2021          Expense                                    USPS                                 -265.55
  06/28/2021          Expense                                    Google                                 -64.99
  06/28/2021          Expense                                    Ebay                                 -135.99
  06/28/2021          Expense                                                                           -19.17
   06/28/2021         Expense                                    Costco                               -100.00
   06/28/2021         Expense                                    Rite Aid                               -30.00
   06/28/2021         Expense                                    Costco                               -328.50
   06/28/2021         Expense                                    Stater Bros                           ·22.19
   06/28/2021         Expense                                    Federal Express                        -41.42
   06/28/2021         Expense                                                                           -28.00
   06/28/2021         Expense                                    Vittorio's                             -41.41
   06/28/2021         Expense                                    Pak Mail                              -75.00
          Case 19-05831-LA11               Filed 07/29/21     Entered 07/29/21 11:00:03    Doc 243   Pg. 16 of
                                                                38

DATE                             TYPE               REF NO.              PAYEE                        AMOUNT (USO)
06/29/2021                       Expense                                 USPS                                ·62.00
06/30/2021                       Expense                                 Federal Express                    -406.11
06/30/2021                       Expense                                 Ebay                                -n.oo
06/30/2021                       Expense                                 Federal Express                    -127.11

Total                                                                                                   -13,731.00

Deposits and other credits cleared (7)

DATE                             lYPE               REF NO.              PAYEE                        AMOUNT (USO)
06/01/2021                      Deposit                                                                        9.60
06/04/2021                      Journal             67                                                     4,000.00
06/04/2021                      Deposit                                                                        5.20
06/08/2021                      Deposit                                                                       16.01
06/11/2021                      Journal             75                                                     3,700.00
06/22/2021                      Journal             76                                                     4,000.00
06/23/2021                      Deposit                                                                       14.00

Total                              \                                                                     11,744.81
      Case 19-05831-LA11             Filed 07/29/21           Entered 07/29/21 11:00:03       Doc 243   Pg. 17 of
                                                                38


                                Early American Numismatics/ Dana Linett
                                                        Balance Sheet
                                                      As of June 30, 2021


                                                                                                                TOTAL
ASSETS
 Current Assets
  Bank Accounts
  Costco Cash Card 3850                                                                                           0.00
  Petty Cash                                                                                                   400.00
  US Bank 4446 - General                                                                                    18,581.78
   US Bank 4453 - Payroll                                                                                      100.00
   US Bank 4461 - Tax                                                                                          100.00
  Wal mart Money Card 4104                                                                                        0.00
  Walmart Money Card 4556                                                                                      755.42
  Walmart Money Card 6211                                                                                       -10.00
  Walmart Money Card 6229                                                                                        -7.60
  Wells Fargo 1670                                                                                           4,058.04
 Tetal..Bank..Acceunts                                                                                     $23.9.ZZ.64
 Accounts Receivable
  Accounts Receivable                                                                                       109,059.25
 Tetal...Acceunts .RecdiYable                                                                             $188.859.25
 Other Current Assets
 Holding Account Transfer                                                                                         0.00
 Inventory Prepetition                                                                                    1,2n,41a.5o
  Inventory Purchase Postpetition                                                                           166,684.32
 Prepetition Assets
   Legal Retainer - Denise Lynch                                                                                500.00
   legal Retainer - Mary Lehman                                                                               1,500.00
   Loan to son-in-law made by ex-w                                                                          104,000.00
   Mens Clothing                                                                                                850.00
   Prepaid Legal Fees                                                                                        14,807.00
   TD Ameritrade SEP/IRA                                                                                      4,500.00
  Tetal.P.mpetmsn.Assets                                                                                    128,151.00
 Tetal. Other CWrentAssets                                                                               $1$78.319-82
 Tetal. Cwrent.Asse18                                                                                    $1.783.356..71




                                     Accrual Basis Monday, July 26, 2021 06:04 PM GMT-07:00                        1/4
          Case 19-05831-LA11                                     Filed 07/29/21                         Entered 07/29/21 11:00:03                      Doc 243         Pg. 18 of
                                                                                                          38


                                                  Early American Numismatics/ Dana Linett
                                                                                                Balance Sheet
                                                                                            As of June 30, 2021


                                                                                                                                                                                 TOTAL
 Fixed Assets
   Ford Material Held In Trust                                                                                                                                             2,425,000.00
   Prepetltlon Fixed Assets
    1481 ORancho Santa Fe Farms Hom                                                                                                                                       2,800,000.00
    1964 Ford Mustang                                                                                                                                                         5,000.00
    1997 Stratus 22' Boat                                                                                                                                                     6,000.00
    2003 Chevy Suburban                                                                                                                                                       4,500.00
    2013 Chevy Malibu                                                                                                                                                         7,500.00
    2014 Craftsman 24hp mower                                                                                                                                                   500.00
    Homegoods & Appliances                                                                                                                                                   15,150.00
    Numismatic Items - Non Inventor                                                                                                                                         524,000.00
    Office Furniture                                                                                                                                                          1,700.00
  Iet.al.P.repefflfan .f.lxed.Assets                                                                                                                                      3.384,358.88
··-· ·····- .................. ·-·····-···-- .. ·----·-·-···--···· -·············-·· -·--··--·-··-···········-··-··--------······-· ··-·--·
 Iet.al..Elxed.Asaets
                                                                                                                                              -·.   --·· ·------------------------·-~~aoo ·
 Other Assets
  Due from EES                                                                                                                                                                   200.00
 let.al E>ther.Assets                                                                                                                                                           $288.88
IE>IAL.ASSEI-S                                                                                                                                                           $7..492.988.71




                                                                Accrual Basis Monday, July 26, 2021 06:04 PM GMT-07:00                                                              2/4
       Case 19-05831-LA11             Filed 07/29/21          Entered 07/29/21 11:00:03              Doc 243         Pg. 19 of
                                                                38


                                  Early American Numismatics / Dana Linett
                                                         Balance Sheet
                                                       As of June 30, 2021


                                                                                                                             TOTAL
LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
   Other Current Liabilities
   Accrued Legal Fees                                                                                                   362,721.32
   PrePetltion Adv on Consigned                                                                                         119,940.00
                                                                                                                         . . ····--·--·-·
  Tat.al.Other Cwrent Uab1Uttes                                                                                        $482.00:L.32
 Tat.al Cummt !1ahll!ffes                                                                                              $482.86:L.32
  Long-Term Liabilities
   Prepetitlon Liabilities
    Bank of America Credit Card                                                                                           60,367.83
   Barbara Linet!                                                                                                      2,331,778.00
    Beatrice Snider, Esq.                                                                                                884,054.79
   Cltl Advantage Credit Card                                                                                             86,401.52
    Citl Costco Credit Card                                                                                               73,602.70
    Deborah Linet!                                                                                                       259,231.16
    Franchise Tax Board                                                                                                    4,000.00
    Internal Revenue Service                                                                                              30,000.00
    JP Morgan Credit Card                                                                                                 61,978.70
    Julia Garwood, Esq                                                                                                   113,000.00
    Linda Cianciolo, Esq                                                                                                   3,000.00
    Linda Papst deLeon, Esq                                                                                              108,685.00
    Popular Mortgage                                                                                                   1,322,324.46
    Stephen Temko, Esq                                                                                                     4,723.00
    US Bank Commercial                                                                                                   250,000.00
    US Bank Credit Card 0561                                                                                              47,939.01
    US Bank Credit Card 1694                                                                                               2,440.24
    US Bank Credit Card 5704                                                                                              20,798.18
    US Bank Credit Card 6031                                                                                              19,304.25
    Us Bank Credit Card 7212                                                                                              12,978.00
    US Bank HELOC                                                                                                        488,660.24
   Jatal.P.repefilfml UatmJJtes                                                                                        6.185,281.88
                                                                                               ...... -··   --- ..
  TE>tal..Leng-Jenn 11ablll1te&                                                                                       $6.185,281.88
 Teta# IJelffl!ffes                                                                                                   $6,687.,92lL48
 Equity
 Opening Balance Equity                                                                                                  877,561.12
  Owners Equity                                                                                                          -51,827.54
  Personal Clothing                                                                                                         -177.51
  Personal Groceries                                                                                                     -14,467.57
  Personal Meals                                                                                                          -2,542.73
  Personal Medical Expense                                                                                                -5,035.84




                                      Accrual Basis Monday, July 26, 2021 06:04 PM GMT-07:00                                      3/4
        Case 19-05831-LA11         Filed 07/29/21           Entered 07/29/21 11:00:03       Doc 243   Pg. 20 of
                                                              38


                              Early American Numismatics/ Dana Linett
                                                      Balance Sheet
                                                    As of June 30, 2021


                                                                                                             TOTAL
 Personal Misc.                                                                                           -29,819.05
 Transfer from Prepetltlon Funds                                                                           32,328.35
 Net Income                                                                                                18,959.08
 Tetal..EqU!ly                                                                                          $824.97a31
TOIAL.LIABlLIIIES.ANDEQUIIY                                                                            $7+492.988.11




                                   Accrual Basis Monday, July 26, 2021 06:04 PM GMT-07:00                       4/4
         Case 19-05831-LA11            Filed 07/29/21           Entered 07/29/21 11:00:03       Doc 243   Pg. 21 of
                                                                  38

                                                                                                                I
                                   Early American Numismatics / Dana Linett
                                                           Profit and Loss
                                                              June 2021


                                                                                                                    TOTAL
Income
  Non auction sales through EAHA                                                                               85,623.70
Tetal..lnceme                                                                                                 $8U23.78
Cost of Goods Sold
 Cost of Goods Sold                                                                                            29,111.82
Tetal. Cest at Goods-Said                                                                                     $29,111.82
GROSS PROFIT                                                                                                  $56,511.88
Expenses
 Advertising and Promotion                                                                                           30.00
 Automobile Expense
  Parking                                                                                                             4.00
 TetaLAutamablle .E>!Panse                                                                                            4..88
 Bank Service Charges                                                                                              15.00
 Bookkeeping                                                                                                      965.00
 Commerical Loan Payment                                                                                        1,079.71
 Does & Subscriptions                                                                                             175.97
 Equalization Payment to B.Linet                                                                                5,000.00
 Insurance Expense .
  Auto                                                                                                            583.76
  Dental                                                                                                           64.92
  Excess                                                                                                          135.66
  Homeowners                                                                                                    3,472.42 ·
 Tatal.lnsuranoe .Expense                                                                                       4,258.76
 Meals and Entertainment                                                                                           24.05
 Office Supplies                                                                                                   14.55
 Pest Control                                                                                                      82.95
 Postage & Delivery                                                                                             3,204.54
 Professional Fees
  Legal                                                                                                        27,796.79
 Ietal.P..mfesstenal.Fees                                                                                     ..21,191.19
 Safe Deposit Box Rent~!                                                                                            105.00
 Software Expense                                                                                                   128.12
 Telephone Expense                                                                                                   50.66
 Utllitles                                                                                                           18.91
  Cable & Internet                                                                                                  284.86
  Trash                                                                                                             264.94
  Water                                                                                                             219.94
  Tetal. Utillttes                                                                                                  188.65
Ietal..Ex_panaea                                                                                              $48,121 75
NET OPERATING INCOME                                                                                          $12,198.13
NET INCOME                                                                                                    $12.,798.13




                                       Accrual Basis Monday, July 26, 2021 06:04 PM GMT-07:00                         1/1
       Case 19-05831-LA11           Filed 07/29/21           Entered 07/29/21 11:00:03       Doc 243             Pg. 22 of
                                                               38


                              Early American Numismatics / Dana Linett
                                                       Profit and Loss
                                            September 30, 2019 - June 30, 2021


                                                                                                                        TOTAL
Income
  Auction Sales through EAHA                                                                                        620,482.85
  Consigned Sales                                                                                                   107,912.89
  Ebay Sales                                                                                                         49,318.14
  Merchandise Sales                                                                                                  22,322.10
  ~on auction sales t.hrough EAHA                                                                                   107,233.14
Iatal.Jncame                                                                                                       $981,269.J2
Cost of Goods Sold
 Cost of Goods Sold                                                                                                 271,866.02
 Grading Fee                                                                                                            742.00
 Merchant Account Fees                                                                                                  119.87
 Sellers Fees                                                                                                         2,072.75
  -        .-        -·
Tatal. Cast at Geeds-Seld                                                                                          $274j00.64
                                                                                              .   \---·   ....
GROSS PROFIT                                                                                                       $832.468.48
Expenses
 Advertising and Promotion                                                                                              522.50
 Automobile Expense
  Gas                                                                                                                 1,912.85
  Parking                                                                                                                99.25
  Registration                                                                                                          918.00
  Repairs & Maintenance                                                                                                 761.62
  Roadside Assitance                                                                                                    105.00
 Tetal..Autamebil .ExJ)en8e                                                                                           3,798.12
 Bank Service Charges                                                                                                   423.47
 Bookkeeping                                                                                                         16,903.50
 Commerical Loan Payment                                                                                             28,667.52
 Computer and Internet Expenses                                                                                       1,013.25
 Contract Labor                                                                                                         235.00
 Court Expenses                                                                                                         347.37
 Dues & Subscriptions                                                                                                 2,125.05
 Equalization Payment to B.Linet                                                                                     95,000.00
 HELOC Payment                                                                                                       13,786.90
 Insurance Expense                                                                                                    3,322.96
  Auto                                                                                                                3,142.82
  Dental                                                                                                                665.85
  Earthquake                                                                                                          3,183.20
  Excess                                                                                                              1,052.48
  Health                                                                                                                406.50
  Homeowners                                                                                                         13,231.29
 Tatal.Jnswance..Expense                                                                                             .25,£185.18
  Janitorial Expense                                                                                                    250.00




                                    Accrual Basis Monday, July 26, 2021 06:05 PM GMT-07:00                                 1/2
        Case 19-05831-LA11         Filed 07/29/21         Entered 07/29/21 11:00:03         Doc 243                     Pg. 23 of
                                                            38


                              Early American Numismatics / Dana Linett
                                                     Profit and Loss
                                         September 30, 2019 - June 30, 2021


                                                                                                                                TOTAL
  Meals and Entertainment                                                                                                     2,905.76
  Mortgage Payment                                                                                                           36,890.30
  Office Supplies                                                                                                            10,882.24
  Paralegal Assistance                                                                                                        7,648.50
  Pest Control                                                                                                                  331.80
  PO Box Rental                                                                                                               1,501.00
  Postage & Delivery                                                                                                         47,524.34
  Professional Fees                                                                                                           5,500.00
  legal                                                                                                                     413,741.02
 TetalP.rafesstanal.Fees                                                                                                    419,241.82
    Repairs and Maintenance                                                                                                    11,766.17
    Safe Deposit Box Rental                                                                                                     1,419.95
    Sales Tax Paid                                                                                                                568.87
    Security Alarm                                                                                                              1,692.29
    Software Expense                                                                                                            4,359.96.
    Taxes
     Business Property                                                                                                             660.57
···-··     -·-
    Telal. laxes                                                                                                                   668.57
  Telephone Expense                                                                                                               4,688.32
  Travel                                                                                                                          1,234.55
  US Trustee Quarterly Fees                                                                                                       5,200.00
  Utilities                                                                                                                           796.01
   Cable & Internet                                                                                                               6,159.47
   Electricity                                                                                                                    6,100.29
   Propane                                                                                                                             65.00
   Trash                                                                                                                          2,860.60
   Water                                                                                                                          5,695.35
                                                                                           ······------····---·····-·    --·-··--···-· ....... .
  iatai."Utiimes                                                                                                               21.676.12
 Tetal..Elcpenses                                                                                                         $768,268.74
           ..      ·-··.
 NET OPERATING INCOME                                                                                                    $-135,888.28
                                                                                                                          -- .  ··-··
 NET INCOME                                                                                                              $-135,888.28




                                  Accrual Basis Monday, July 26, 2021 06:05 PM GMT-07:00                                                 212
         Case 19-05831-LA11                     Filed 07/29/21         Entered 07/29/21 11:00:03                         Doc 243        Pg. 24 of
                                                                         38




                                             4, AGING OF ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE

                                                     ACCOUNTS PAYABLE*                  ACCOUNTS RECEIVABLE
                                                      POST-PETITION ONLY)              Pre-Petition  Post-Petition
30 days or less                                                                                     $ 109,059.00
31 -60 days
61 - 90 days
91 - 120 days
Over 120 days
Totals                                               $                         -   $                -   $    109,059.00


5. INSURANCE COVERAGE

                                                                                                            r-vu ... r
                                                                                    AMOUNTOF            EXPIRATION PREMIUM PAID
                                                          NAME OF CARRIER           COVERAGE              DATE        THROUGH
General Llablllty - Real Prop. - Residence           Chubb                         $ 4,478,000.00           6/21/2022    7/27/2021
General Llab!llty - Personal Property                Chubb                         $ 2,239,000.00           6/21/2022    7/27/2021
Extended Liability
General Liability - Vehicles                         Chubb                                                     6/21/2022           7127/2021




6. UNITED STATES TRUSTEE QUARTERLY FEES
(TOTAL PAYMENTS)

                                                                                                                                               WUIY   1"8e QUII
                  Qtrly Period Ending                    Total Disbursements           Qtrly Fees           Date Paid          Amount Paid       Owing

                                         9/30/2019                                 $          325.00          11/20/2019   $         325.00
                                        12/31/2019                                 $          975.00           1/22/2020   $         975.00
                                         3/31/2020                                 $          975.00            5/5/2020   $         975.00
                                         613012020                                 $          975.00           7/29/2020   $         975.00
                                         9130/2020                                 $          325.00          10/30/2020   $         325.00
                                        12/31/2020                                 $          975.79           1/20/2021   $         975.79
                                         3/31/2021                                             649.21          4/14/2021              629.21


*Post-Petition Accounts Payable should not include professionals' fees and expenses which have been incurred but
not yet awarded by the court. Post-Petition Accounts Payable should include professionals' fees and expenses
authorized by Court Order but which remain unpaid as of the close of the period of the report.
  Case 19-05831-LA11                   Filed 07/29/21           Entered 07/29/21 11:00:03              Doc 243         Pg. 25 of
                                                                  38




                          7. SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                        Date of Order
                                         Authorizing               Authorized Gross           Gross Compensation
        Name of Insider                 Compensation                Compensation              Paid During the Month
                            .. ,
NIA




* Please Indicate how compensation was identified in the order (e.g. $1,000/wk; $2,500/mo)




                          8. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                         Date of Order
                                          Authorizing                                        Amount Paid During the
        Name of Insiders                   Payment                    Description                   Month

Dana Linett                                      12/2/2019    Mortgage                       $
Dana Linett                                      12/2/2019    Medical Expense                $                 55.00
Dana Linett                                      12/2/2019    Utilties                       $            .   788.65
Dana Linett                                      12/2/2019    Personal Misc.                 $              3,125.00
Dana Linett                                      12/2/2019    Groceries                      $                629.02
Dana Linett                                      12/2/2019    Personal Meals                 $                206.90
Dana Linett                                      12/2/2019    HELOC                          $,                 -
Dana Linett                                      12/2/2019    Personal Clothina              $                  -
           Case 19-05831-LA11                                   Filed 07/29/21                      Entered 07/29/21 11:00:03          Doc 243        Pg. 26 of
                                                                                                      38
                                                                                                                                                   Business Statement
              [!!flbank.                                                                                                                                    Account Number:
                            P.O. Box 1800                                                                                                                               f4446
                            Saint Paul, Minnesota 55101-0800                                                                                                Statement Period:
                            4614           TRN                                s                     y        ST01                                                 Jun 1, 2021
                                                                                                                                                                      through
                                                                                                                                                                 Jun 30, 2021

                                                                                                                                                                  Page 1 of 3

                             1IIIIIII1°1111111 ,111, 1.. 11' I1•l pl• II l •11111• ii 111111 hi 1' 11111 •
                            000052518 01 AB 0.428 000638865627462 P Y
                            ESTATE OF DANALINETI EARLY AMERICAN                                                                                        To Contact U.S. Bank
                            NUMISMATICS
                            DEBTOR IN POSSESSION                                                                      24-Hour Business
                            BANKRUPTCY CASE 19-05831-11 GENERAL ACCT                                                  Solutions:                             1-800-673-3555
                            PO BOX3507
                            RCHO SANTA FE CA 92067-3507
                                                                                                                      U.S. Bank accepts Relay Calls
                                                                                                                      Internet:                                   usbank.com




                                                                                                                    r.:, ·:w:;.:.·:x l'il
                                                                                                                    ~·!cl,1,! ~ ·ia !-=-!
           Scan here with your phone's camera to download the U.S. Bank Mobile App.                                 ~ · .....
                                                                                                                    !lr.•.ltr
                                                                                                                    r:1,·
                                                                                                                               ft
                                                                                                                    L::J .....~-
                                                                                                                              _ .       .

           Beginning August 20, 2021, we will no longer offer the Popmoney® Send to. Account service. We understand thatthis decision
           may create a disruption for you - we're here. to help with the following options.

                      •    Zelle® makes sending 1 , requesting 2 and receiving money fast, safe and easy- and it's free for.u.s. Bank customers. Visit
                           usbank.com/zelle to learn more.
                      •    Pay bills on time, every time' with U.S. Bank mobile and online banking. Learn more at usbank,com/billpay.
                      •    Transfer money between your U.S. Bank accounts and accounts you hold at other financial institutions.• Find out how at
                           us bank.com/transfers.
           Beginning August 20, 2021, scheduled payments in your Send to Account dashboard in online banking will not process.
           If you've set up recurring payments, you can schedule those using any of the services listed above;•
           If you have any questions about this change, please call U.S. Bank 24-Hour Banking at 800-USBANKS (872-2657). We accept
           relay calls.
                  !
              '- U.S. checking or savings account required to use Zelle®. Transactions between enrolled consumers typically occur in minutes and generally
                 do not incur transaction fees.                                          ·                                                       ·
              2
               ·      Requests for money with.Zelle® (including Split requests} sent to a U.S. mobile number.require that the mobile number first be enroHedwith
                      Zelle®.
              3
                 Payments are gua'ranteed, assuming accounts are sufficiently funded, all payment information is entered correctly and the payment is
                  ·
                 scheduled to arrive by its due date.
              '· Eligibility requirements and restrictions apply. Please refer to the Digital Services Agreement for more information.
              s. Safe Debit Accounts are not eligible for automatic payments or expedited delivery and can only pay billers listed in our system who accept
                 electronic payment.
              Popmoney is a registered trademark of Fiserv, Inc. or its Affiliates.
              Zelle and the Zelle related marks are wholly owned by Early Warning Services, LLC and are used herein under license.


s 1.LVER:lgQ§.1 N.Es.$::gr1sGJ\!NGjt:lri:ttttt:mm:u:;t:\ttt:itnwtrmtmm::m::;;::mi@:r::m1tt:::!iiir::l\(tit:U!:1l\r::jt:1jt:mi{tfittt@tt:tt{UtJ@I0:¥am§±.itetq
U.S. Bank National Association                                                                                                              Account Number·~---   -·.   4446
Account Summary
                                                # Items
Beginning Balance on Jun 1                                       $                        8,954.49
Customer Deposits                                    1                                   25,000.00
Card Withdrawals                                     1                                        6.17-
Other Withdrawals                                    5                                    4,279.02-
Checks Paid                                         13                                    8,140.48-

        Ending Balance on Jun 30, 2021                           $                       21,528.82
                     Case 19-05831-LA11                                                                              Filed 07/29/21                                                      Entered 07/29/21 11:00:03                                                                                            Doc 243                                     Pg. 27 of
                                                                                                                                                                                           38


                              [!Ijbank.                                                                                              ESTATE OF DANA LINETT EARLY AMERICAN
                                                                                                                                     NUMISMATICS
                                                                                                                                     DEBTOR IN POSSESSION
                                                                                                                                                                                                                                                                                                                                               Business Statement
                                                                                                                                                                                                                                                                                                                                                                             Account Number:
                                                                                                                                     BANKRUPTCY CASE 19-05831-11 GENERAL ACCT                                                                                                                                                                                                            \4446
                                                                                                                                     PO B0X3507      '                                                                                                                                                                                                                       Statement Period:
                                                                                                                                     RCHO SANTA FE CA 92067-3507                                                                                                                                                                                                                   Jun 1, 2021
                                                                                                                                                                                                                                                                                                                                                                                       through
                                                                                                                                                                                                                                                                                                                                                                                  Jun 30, 2021
                                                                                                                                                                                                                                                                                                                                                                                                Page 2 of3

5.-·11U.V:i    C.~,f:11am·s1:N1s;ss?&•Ei!l·;~1t;mr:t~ttff~t~r=tit:ii r:ntrJt:i1trJt{!t~1;mr:~tiff.{f~I~ttit:i!t1f:r:11~r:~~tri1\~ii1~irft{f~ffl;niil\~ltfif!l;~rnw~~~~m~t~tff1ttt!fit!~~t{:f.41~tiijf:f:Wil1lt~~f:f:f.tif:f:i\~t:tff:t{{fi¢it.Y.:Nffil:~lUlS.Qj
      ,)J.r~:.!m.!i),:i:;.:,;,>;:;,;.;,:::,,•,::;•.,::;.,.;.~;.,.,:;,...,,:~~;,.,.;,,:J~f,.;,,,,.:-,;,:J;,):;,,. :,!i,:,,...,~f.f.S~f.sl::s~itfl:l:~$:;~.cn;:s~:.,:~~;:sl:s;::~~f.f.f.f.f..<f.<Ff.J-Fif.mf.<.<FIJ~FFi:f:-r-~i~::i:i:;fl:sFs.<l:Sf.f.f.f.f.~)>f.~si:f:-),~,:i:::;:Frf.::i:-:-fa;F::;:i:,:~::f.~)j'.f.))f.f.~J!.<>S~l:f.;.f~~~lr.~f.~f.U$M~n~~Mnff;:;:;.;.\~~,:~;·;,>:'-..~;,:,~~ . . r.:.~. ::~:.~m::~;,:,r:,;,,d/1
:;.i,I';., :,,...
U.S. Baryk National Association                                                                                                                                                                                                                                                                                          Account Number                                                                            44:46
Customer Deposits
Number                                        Date                                 Ref Number                                                                              Amount
                                              Jun 17                               8953945670                                                                            25,000.00
                                                                                                                                                                                                                                           Total Customer Deposits                                                                                     $                                      25,000.00
Card Withdrawals
Card Number: xxxx-xxxx-xxxx-5280
Date   Description of Transaction                                                                                                                                                                                                                                                        Ref Number                                                                                                 Amount
Jun 28 Debit Purchase - VISA                                                                                                           On 062521 Amzn.com/bil WA                                                                                                                         6100204165                                                    $                                              6.17-
          Amazon.com*212PA                                                                                                                REF# 24692161176100204165269
                                    ............... 5280

                                                                                                                                                                                                                   Card 5280 Withdrawals Subtotal                                                                                                      $                                                    6.17-
                                                                                                                                                                                                                                               Total Card Withdrawals                                                                                  $                                                    6.17-
Other Withdrawals
Date   Description of Transaction                                                                                                                                                                                                                                                       Ref Number                                                                                                  Amount
Jun 10 Electronic Withdrawal                                                                                                          To OMWD WATER                                                                                                                                                                                                    $                                            219.94-
          REF=211610030163640NOO                                                                                                         21419014617607536466
Junm44{;;,ffialW)$j:$.ervrcE~)JfjtirgE{f,:'\:'·,?,:fu''trl'!ji,,i::::,,\:r@:'i;kZ\'''(\hi'!!\i:rn:mK.>,\N:);.:z,nt::::<-~.-;:J'Rq;:(/>{>".t4QOOQ;CiOOO(\/J''W':;L''(?l'·R:%tn)45.00f;;
Jun 24 Electronic Withdrawal                                                                                                          To CHUBB-PRS                                                                                                                                                                                                                                                  436.00-
          REF=211740147602030NOO                                                                                                         41319634961NS.PREM PRS
; ~~11~:l~!~l fN~:~1~~~;;:; · . .
Jun 25 Electronic Withdrawal
                                                                                                    ···:0No@:11irn:m~;~tii
                                                                                                                                      To CHUBB-PRS
                                                                                                                                                   ;~il~fi~~IIL. · · · · · ·· ·
          REF=211750133057670NOO                                                                                                         41319634961NS.PREM PRS
                                                                                                                                                                                                                                            Total Other Withdrawals                                                                                   $                                       4,279.02-

Checks Presented Conventionally
Check                                        Date                                 Ref Number                                                                                Amount                                  Check                                         Date                                 Ref Number                                                                                  Amount
1311                                         Jun 2                                8655434781                                                                                  65.00                                 1318                                          Jun 15                               8355981423                                                                                   147.76
1312                                         Jun 1                                8354337094                                                                                 284.42                                 1319                                          Jun 14                               8057784603                                                                                    64.92
1313                                         Jun 1                                8359012337                                                                               5,000.00                                 1320                                          Jun 15                               8356926807                                                                                    82.95
1315*                                        Jun 4                                9254844515                                                                                 600.00                                 1321                                          Jun 22                               8353676582                                                                                    50.66
1316                                         Jun 8                                8356616917                                                                               1,225.00                                 1323*                                         Jun 24                               8950765176                                                                                   118.39
1317                                         Jun 15                               8356934333                                                                                 132.47                                 1324                                          Jun .17                              8952498342                                                                                   350.00
             " Gap in check sequence                                                                                                                                                                                    Conventional Checks Paid (12)                                                                                                 $                                       8,121.57-

Checks Presented Electronically
Check                                        Date   Ref Number                                                                                                            Amount Description of Transaction                                                                                                                                  Payee
1322                                         Jun 29                                                                                                                        18.91 ARC PYMT                                                                                                                                                    SDG&E
                                                                                                                                                                                                                                     Electronic Checks Paid (1)                                                                                       $                                                18.91-

                                                                                                                                                                                                                                                              Total Checks Paid                                                                      $                                        8,140.48-

Balance Summary
Date·                                                              Ending_ Balance                                                   Date                                                                  Ending_ Balance                                                  Date                                                                  Ending_ Balance
Jun 1.                                                                   3,670.07                                                    Jun 14                                                                      1,480.21                                                   Jun 24                                                                     21,689.56
Jun 2                                                                    3,605.07                                                    Jun 15                                                                      1,117.03                                                   Jun 25                                                                     21,553.90
Jun 4                                                                    3,005.07                                                    Jun 17                                                                     25,767.03                                                   Jun 28                                                                     21,547.73
Jun 8 ·                                                                  1,780.07                                                    Jun 22                                                                     25,716.37                                                   Jun 29                                                                     21,528.82
Jun 10                                                                   1,560.13
             Balances only appear for days reflecting change.
                   Case 19-05831-LA11                       Filed 07/29/21                Entered 07/29/21 11:00:03                           Doc 243            Pg. 28 of
                                                                                            38                                                                                                   'i
                                                              ESTATE OF DANA LINETI EARLY AMERICAN                                                      Business Statement
                                                              NUMISMATICS                                                                                             Account Number:
                     l!r:3bank.                               DEBTOR IN POSSESSION
                                                              BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                              PO BOX3507
                                                                                                                                                                                 (4446
                                                                                                                                                                      Statement Period:
                                                              RCHO SANTA FECA 92067-3507                                                                                    Jun 1, 2021
                                                                                                                                                                                through
                                                                                                                                                                           Jun 30, 2021
                                                                                                                                                                              Page 3 of 3

   AN.A,4;¥,§].$f:$,s.ijVJ.Qi§ri~H8RS?:·EiiR:s:ill~r.H/•il:!!i!:m;:::rntm!Wi!'limrkifililIF!R'i!11Wi!lli1mtl1tm!Ji/Ji1mt1riii1:il!ff1:·ff.i/.\MfWfit~l1I/ii/f!Jmffii!i!i}i'.:(Q~.Nw!•N:g·gp;).
                                          Account Number:                                                ·             )-4446                             $                         5.00
                                          Account Number:                                                                 4453                            $                         5.00
                                          Account Number:                                                              4-4461                             $                         5.00
                                          Analysis Service Charge assessed to                                        ' 1_4445                             $                        15.00
      1
          Financial institutions are required by the Slate of Iowa to charge sales taxes on certain service charges related to checking accounts. Any assessed tax
          has been itemized on your statement.

                                                  Service Activity Detail for Account Number'                                         ·4446
    Service                                                                                Volume                                Avg Unit Price                           Total Charge
    Depository Services

-- ---.-·;0t&ht1i:t;;g~i~ef;Jllb:tfr:l1~t01tHiiie:Iiii:iiinmn:1m1rnrn·:n@a;iwlFJN/tllli\W%:J:W%Wil'Mi%%/t@MitiM%fffrf$;('.(lJ1.ltrx~mmmmcvirn;;tw@srmJ~:0J0il:\fo:tr
                                              1

                                             Subtotal: Depository Services                                                                                                          5.00
                                             Fee Based Service Charges for Account Number ___ -                       _      4446                         $                         5.00
                                                  Service Activity Detail for Account Number                                          .4453
    Service                                                                                Volume                                Avg Unit Price                           Total Charge
    Depository Services
            Truncated Paper Stmt                                                                                                         5.00000                                    5.00
                                             Subtotal: Depository Services                                                                                -------'5.00
                                             Fee Based Service Charges for Account Number                                  04453                          $                         5.00
                                                  Service Activity Detail for Account Number --                                     '·4461
    Service                                                                                Volume                                Avg Unit Price                           Total Charge
    Depository Services
        Truncated Paper Stmt                                                                                                             5.00000                                    5.00
                                             Subtotal: Depository Services                                                                                                          5.00
                                             Fee Based se·rvice Charges for Account Number , ,, '                                                         $                         5.00




                                                                                                                                                                                                 Ji
           Case 19-05831-LA11                                      Filed 07/29/21                            Entered 07/29/21 11:00:03     Doc 243      Pg. 29 of
                                                                                                               38

                                                                                                                                                     Business Statement
              l:!IJbank.                                                                                                                                       Account Number:
                                                                                                                                                                          - 4453
                         P.O. Box 1800
                         Saint Paul, Minnesota 55101-0800                                                                                                      Statement Period:
                         4614             TRN                                      s                         y        ST01                                           Jun 1, 2021
                                                                                                                                                                         through
                                                                                                                                                                    Jun 30, 2021

                                                                                                                                                                       Page 1 of 1
                          I' 111 •IIt I Illl1 Ill l I, ll 11 II, II•1 It I, It 11 I111 1 "I t'l 111I Il1l 1l 1 t l1
                          000052579 01 AB 0.428 000638865627523 P Y
                          ESTATE OF DANA LINETI EARLY AMERICAN                                                                                            To Contact U.S. Bank
                          NUMISMATICS
                          DEBTOR IN POSSESSION           ,                                                                    24-Hour Business
                          BANKRUPTCY CASE 1/. 19-05831-11                                                                     Solutions:                         1-800-673-3555
                          PO BOX3507
                          RCHO SANTA FE CA 92067-3507
                                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                                              Internet:                               usbank.com




                                                                                                                          '
           Beginning August 20, 2021, we will no longer offer the Popmoney® Send to Account service. We understand that this decision
           may create a disruption for you - we're here to help with .the following options.

                   •     Zelle® makes sending 1, requesting 2 and receiving money fast. safe·and easy- and it's. free for U.S. Bank customers. Visit
                         usbank.com/zelle to learn more.
                   •     Pay bills on time, every time~ with U.S. Bank mobile and online banking. Learn more at usbank~com/billp11y.
                   •     Transfer money between your U.S. Bank accounts and accounts you hold atother financial institutions.' Find out how at
                       · usbank.com/transfers.
           Beginning August 20, 2021, scheduled payments in your Send to Account dashboard in online banking will r:,ot process.
           If you've set up recurring payments, you can schedule those using any of the services listed above. 5
           If you have any questions about this change, please call U.S. Bank 24-Hour Banking at 800-USBANKS (872°2657). We accept
           relay calls.                                                                        ·
              1
                   U.S. checking or savings account required.to use Zelle®. Transactions between enrolled consumers typically occur in minutes and generally
                   do not incur transaction fees.
              2
               •   Requests for money with Zelle® (including Split requests) sent to a U.S .. mobile number require that the. mobile number first be enrolled with
                   Zelle®.
              3
                Payments are guaranteed, assuming accounts are sufficiently funded, all payment information is entered correctly and the payment is
                scheduled to arrive by its due date.
              • Eligibility requirements and restrictions apply. Please refer to the Digital Services Agreement for more information.
              "· Safe Debit Accounts are not eligible for automatic payments or expedited delivery and can only pay billers listed in our system who accept
                 electronic payment.

              Popmoney is a registered trademark of Fiserv, Inc. or its Affiliates.
              Zelle and the Zelle related marks are wholly owned by Early Warning Services, LLC and are used herein under license.


$,!.~Vis.B:t§:p§·1 N!s§,$ilPJ:J,~y:151.NGtI;:·:::t:rit1rt}l:it:itt:;1triti:t:iin1;w1tit1i:lttil!tt?I1fiHi@tttt:itt!1Hii1tiiimtniiitrl:tm}t:1i0!1ii!mftmrfl!rMtnfi:tmm'Mem'ii~B:&P:t¢.
U.S. Bank National Association                                                 ·             ·                                               Account Number,.               i-4453
Account Summary

Beginning Balance on Jun 1                                          $                                 100.00

        Ending Balance on Jun 30, 2021
                                                                    ---------
                                                                    $     100.00
        Case 19-05831-LA11                                     Filed 07/29/21                            Entered 07/29/21 11:00:03         Doc 243      Pg. 30 of
                                                                                                           38

          ~bank.                                                                                                                                     Business Statement
                                                                                                                                                              Account Number.
                      P.O. Box 1800                                                                                                                                        4461
                      Saini Paul, Minnesota 55101-0800                                                                                                        Statement Period:
                      4614             TRN                                      s                         y        ST01                                             Jun 1, 2021
                                                                                                                                                                        through
                                                                                                                                                                   Jun 30, 2021

                                                                                                                                                                    Page 1 of 1
                       1111 hII, I I111 III11 hI III I I11J 11l I I11) 1l1 1 11 I 1' II I' I 'Ill 11 11 I I I I,
                       000052580 01 AB 0.428 000638865627524 P Y
                       ESTATE OF DANA LINETT EARLY AMERICAN                                                                                               To Contact U.S. Bank
                       NUMISMATICS
                       DEBTOR IN POSSESSION                                                                                   24-Hour Business
                       BANKRUPTCY CASE #19-05831-11 TAX ACCOUNT ·                                                             Solutions:                        1-800-673-3555
                       POBOX3507
                       RCHO SANTA FE CA 92067-3507
                                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                                              Internet:                            usbank.com




        Scan here with your phone's camera to download the U.S. Bank Mobile App.




        Beginning August 20, 2021, we wnl no longer offer the Popmoney® Send to Account service. We understand that this decision
        may create a disruption for you - we're here to help with the following options.

                 •   Zelle® makes sending 1, requesting 2 and receiving money fast. safe and easy - and it's free for U.S. Bank customers. Visit
                     usbank.com/zelle to leam·more.                                                                    ·
                ·•   Pay bills on time, every time 3 with U.S. Bank mobile and online banking. Learn more at usbank.com/billpay.
                 •   Transfer money between your U.S. Bank accounts and accounts you hold at other financial institutions.~ Find out how at
                     usbank.com/transfers.                                                                                0
                                                                                                                                                          ·
        Beginning August 20, 2021. scheduled payments in your Send to Account dashboard In online banking will not process.
        If you've set up recurring payments, you can schedule those using any of the services listed above. 6
        If you have any questions about this change, please call U.S. Bank 24-Hour Banking at 800-USBANKS (872-2657). We accept
        relay calls.
           1
            ·   U.S. checking or savings account required to use Zelle®. Transactions between enrolled consumers typically occur in minutes and generally
                do not incur transaction fees.
          2.    Requests for money with Zelle® (including Split requests} sent to a U.S. mobile number require that the mobile number first be enrolled with
                Zelle®.
          :i. Payments are guaranteed, assuming accounts are sufficienUy funded, all payment information is entered correcUy and the payment is
              scheduled to arrive by its due date.
          4
            · Eligibility requirements and restrictions apply. Please refer to the Digital Services Agreement for more information.

          •. Safe Debit Accounts are not eligible for automatic payments or expedited delivery and can only pay billers listed in our system who accept
             electronic payment
           Popmoney is a registered trademark of Fiserv, Inc. or its Affiliates.
           Zelle and the Zelle related marks are wholly owned by Early Warning Services, LLC and are used herein under license.




Beginning Balance on Jun 1                                       $                                100.00
      Ending Balance on Jun 30, 2021
                                                                 ----------
                                                                 $      100.00
    Case 19-05831-LA11                       Filed 07/29/21               Entered 07/29/21 11:00:03                          Doc 243             Pg. 31 of
                                                                            38


Wells Fargo Everyday Checking
June 30, 2021 • Page 1 of 7




                                                                                                       Questions?

DANA A LINETT                                                                                          Available by phone 24 hours a day, 7 days a week:
                                                                                                      We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #19-05831 (SCA)                                                                               1-800-TO-WELLS              (1-800-869-3557)

PO BOX 3507                                                                                             En espanol: 1-877-727-2932
RANCHO SANTA FE CA 92067-3507

                                                                                                       Online: wellsfargo.com

                                                                                                       Write: Wells Fargo Bank, N.A. {114)
                                                                                                              P.O. Box 6995
                                                                                                              Portland, OR 97228-6995




 You and Wells Fargo                                                                                  Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                         A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                       convenient services with youraccount(s). Go to
                                                                                                      wallsfargo.com or call the number above if you hava
                                                                                                      quastions or if you would like to add new services.

                                                                                                      Online Banking          [ZJ   Direct Deposit          D
                                                                                                      Online Bill Pay         D     Auto Transfer/Payment   D
                                                                                                      Online Statements       [ZJ   Overdraft Protection    D
                                                                                                      Mobile Banking          [ZJ   Debit Card
                                                                                                      My Spending Report      [ZJ   Overdraft Service       [ZJ


~ IMPORTANT ACCOUNT INFORMATION
The following dedicated text telephone/telecommuhication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo ·will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



Statement period activity summary                                                                      Account number:           71670

         Beginning balance on 611                                               54,844.23              DANA A LINETT
                                                                                                       DEBTOR IN POSSESSION
         Deposits/Additions                                                     11,744.81
                                                                                                       CH11 CASE 1119-05831 (SCA)
         Withdrawals/Sublraciions                                             - 13,731.00
                                                                                                       Califomla account terms and conditions apply
         Ending balance on 6/30                                                 $2,858.04
                                                                                                       For Direct Deposit use
                                                                                                       Routing Number (RTN): 121042882




      (114)
      Sheol Seq =0146153
      Shoot 00001 or 00004
    Case 19-05831-LA11                         Filed 07/29/21                 Entered 07/29/21 11:00:03                           Doc 243             Pg. 32 of
                                                                                38


June 30, 2021 • Page 2 of 7




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call lhe number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                     Deposits!         Withdrawals!          Ending daily
       Date              Number Description                                                                         Additions         Subtractions              balance
       6/1                         Purchase Return authorized on 05/30 Ebay 0·09-07133-57                                9.60
                                   408-3766151 CA S381149629186925 Card 3462
       6/1                         Purchase authorized on 05/28 Ebay 0·23-07128-38 408-3766151                                                25.70
                                   CA S301148805217619 Card 3462
       6/1                         Purchase authorized on 05/28 Ebay 0·23-07128-38 408-3766151                                                89.75
                                   CA S301148805217619 Card 3462
       6/1                         Purchase authorized on 05/29 Ebay 0·09-07133-57 408-3766151                                               304.60
                                   CA S381149629186925 Card 3462
       6/1                         Purchase authorized on 05129 Ebay 0"09-07133-57 408-3766151                                               310.25
                                   CA S381149629186925 Card 3462
       611                         Purchase authorized on 05/31 Ebay 0"16-07142-17 408-3766151                                               825.00
                                   CA S581151741634489 Card 3462
       611                         Purchase authorized on 06/01 Sycuan Markel El Cajon CA                                                     36.60             3,261.93
                                   P00000000075066780 Card 3462
       612                         Purchase authorized on 06101 Ebay 0"20-07145-39 408-3766151                                               189.50
                                   CA S581152598804814 Card 3462
       612                         Purchase authorized on 06/01 Ebay 0·11-07146-98 408-3766151                                               192.68
                                   CA S301152602672836 Card 3462
       6/2                         Purchase authorized on 06/01 Ebay 0"06-07147-92 408-3766151                                                84.50
                                   CA S301152607183045 Card 3462
       6/2                         Purchase authorized on 06/01 Googte'Gsuite Logi Support.Googt                                              12.00
                                   CA S301152621154768 Card 3462
       6/2                         Purchase authorized on 06/01 USPS.Com Clicknshi 800-344-7779                                               26.05
                                   DC S301152753284983 Card 3462
       6/2                         Purchase authorized on 06/01 Google 'Gsuite_Ear                                                            30.00             2,727.20
                                   CC@Goo9le.Com CA S581152781254580 Card 3462
       6/3                         Purchase authorized on 06/02 Google'Gsuite Evol Support.Googl                                              12.00             2,715.20
                                   CA S301153604720867 Card 3462
       614                         Purchase Return authorized on 06/03 Ebay 0'23-07128-38                                5.20
                                   408-3766151 CA S301148805217619 Card 3462
       6/4                         Edeposit tN Branch/Store 06/04/21 03:06:09 Pm 3820 Valley                         4,000.00
                                   Centre Dr San Die90 CA 3462
       6/4                         Purchase authorized on 06/03 Amazon Web Service                                                             8.38
                                   Aws.Amazon.CO WA S301154390554055 Card 3462
       6/4                         Purchase authorized on 06/03 Ebay 0'01-07157-73 408-3766151                                              500.00
                                   CA $301154530811524 Card 3462
       6/4                         Purchase authorized on 06/03 Paypal 'Americana402·935-n33                                                500.00
                                   CA S381154624768994 Card 3462
       6/4                         Purchase authorized on 06/03 Paypal 'Americana 402-935-n33                                               500.00              5,212.02
                                   CA S381154813454241 Card 3462
       6/7                         Purchase authorized on 06/03 Fedex 412652411 800-4633339 TN                                                56.79
                                   $381154459404374 Card 3462
        6/7                        Purchase authorized on 06/04 Ebay 0'06-07162-03 408-3766151                                                45.00
                                   CA $301155569129917 Card 3462
       6/7                         Purchase authorized on 06/04 Ebay 0'09-07161°37 408-3766151                                              244.88
                                   CA S581155571917473 Card 3462
       6/7                         Purchase authorized on 06/04 Ebay 0'15-07160-51 408-3766151                                                13.94
                                   CA S301155574071908 Card 3462
       6/7                         Purchase authorized on 06/04 Ebay 0·22-07159-35 408-3766151                                              340.58
                                   CA $581155575884718 Card 3462
       617                         Purchase authorized on 06/04 Ebay 0'18-07160-05 408-3766151                                                66.77
                                   CA S381155577785254 Card 3462
        617                        Purchase authorized on 06/04 Vittorio's San Diego CA                                                       33.69
                                   $461156102190088 Card 3462
  Case 19-05831-LA11                          Filed 07/29/21              Entered 07/29/21 11:00:03             Doc 243          Pg. 33 of
                                                                            38


June 30, 2021 • Page 3 of 7




Transaction history (continued)

                            Check                                                                   Deposits!    Withdra walsl      Ending dally
     Date                  Number Descripffon                                                       Additions    Subtractions           balance
     6/7                          Purchase authorized on 06/05 Fedex 412803854 800-4633339 TN                          194.90
                                  6581156486940563 Card 3462
     617                          Recurring Payment authorized on 06/05 Eig'Constantcontac                              55.00
                                  855-2295506 MA 6461157228831294 Card 3462
     6/7                          Purchase authorized on 06/06 Sycuan Market El Cajori CA                               36.70          4,123.77
                                  P00000000370483090 Card 3462
     6/8                          Purchase Return authorized on 06/07 Ebay 0'12-07109-45               16.01
                                  408-3766151 CA 6461144605102323 Card 3462
     6/8                          Purchase authorized on 06/07 USPS.Com Clicknshi 800-344-7779                        209.25           3,930.53
                                  DC S301158776571204 Card 3462
     6/9                          Purchase authorized on 06/08 Ebay 0'01-07181-35 408-3766151                         171.00
                                  CA S381159558726541 Card 3462
     6/9                          Purchase authorized on 06108 Ebay 0'24-07190-66 408-3766151                         131.45
                                  CA S461159561944593 Card 3462
     619                          Purchase authorized on 06/08 USPS.Com Clicknshi 800-344-7779                        188.00
                                  DC S301159768343929 Card 3462
     6/9                          Purchase authorized on 06/08 Staterbros167 9909 Carmel San                            48.17
                                  Diego CA P00581160105518409 Card 3462
     6/9                          Purchase authorized on 06/08 Vons #3323 San Diego CA                                  32.06
                                  P00000000070794699 Card 3462
     619                          Purchase authorized on 06/09 Denny's #7855 Del Mar CA                                 24.05          3,335.80
                                  P00000000187895511 Card 3462
     6/11                         Edeposit IN Branch/Store 06/11/21 02:08:42 Pm 13490 Pacific       3,700.00
                                  Highlands Ranch Pk~ San Diego CA 3462
     6/11                         Purchase authorized on 06/09 Fedex 413297787 800-4633339 TN                           17.25
                                  6581160453927829 Card 3462
     6/11                         Purchase authorized on 06/10 USPS.Com Clicknshi 800-344-7779                          52.00          6,966.55
                                  DC 6381161757839137 Card 3462
     6/14                         Purchase authorized on 06/10.Fedex 413383091 800-4633339 TN                           58.64
                                  S381161468280993 Card 3462
     6/14                         Purchase authorized on 06/11 Ebay 0'02-07195-37 408-3766151                         283.38
                                  CA S381162556316955 Card 3462
     6/14                         Purchase authorized on 06/11 Ebay 0'21-07192-03 408-3766151                         190.00
                                  CA $461162557842209 Card 3462
     6/14                         Purchase authorized on 06/11 Ebay 0'13-07193-58408-3766151                            13.98
                                  CA 6581162559564393 Card 3462
     6/14                         Purchase authorized on 06/11 Ebay 0'15-07193-11 408-3766151                         258.00
                                  CA S381162561258519 Card 3462
     6/14                         Purchase authorized on 06/11 Ebay 0'24-07204-73 408-3766151                         788.77
                                  CA S381162562810771 Card 3462
     6/14                         Recurring Payment authorized on 06/12 Dropbox'1M6Jtsl5Xm                              11.99
                                  Droebox.Com CA S581163782775788 Card 3462
     6/14                         Purchase authorized on 06/12 Sycuan Market El Cajon CA                                21.85          5,339.94
                                  P00000000584000066 Card 3462
     6/15                         Purchase authorized on 06/14 Ebay 0'22-07205-07 408-3766151                         136.15
                                  CA $461165584332477 Card 3462
     6/15                         Purchase authorized on 06/14 Ebay 0'02·07208-57 408-3766151                         182.50
                                  CA S301165589540815 Card 3462
     6/15                         Purchase authorized on 06/14 Ebay 0·03-07208-12408-3766151                            80.50
                                  CA 6301165591644692 Card 3462
     6/15                         Purchase authorized on 06/14 Truefiling Court F 855-959-8868 Ml                     741.80
                                  6381165699207340 Card 3462
     6/15                         Purchase authorized on 06/14 USPS.Com Clicknshi 800-344-7779                          10.65
                                  DC S301165787719795 Card 3462
     6/15                         Recurring Payment authorized on 06/14 Rocketlaw 877-757-                              39.99
                                  WWW.Rocketlaw CA $381165838866293 Card 3462
     6115                         Purchase authorized on 06/15 Postal Corner Encinitas CA                             308.55           3,839.80
                                  P00381166741378281 Card 3462
     6/16                         Purchase authorized on 06/12 Fedex 413546939 800-4633339 TN                         171.01
                                  S381163495147503 Card 3462
     6/16                         Purchase authorized on 06115 Garths Auctions IN 740-362-4771                        125.00           3,543.79
                                  OH 6581166585241673 Card 3462




    ShcctSoq = 0146154
    Sheet 00002 of 00004
  Case 19-05831-LA11                   Filed 07/29/21           Entered 07/29/21 11:00:03             Doc 243         Pg. 34 of
                                                                  38


June 30, 2021 • Page 4 of 7




Transaction history (continued)

                   Check                                                                  Deposits/    Wilhdrawals/      Ending daily
     Date         Number Description                                                      Addi/ions    Subtractions          balance
     6/17                 Recurring Payment authorized on 06/15 Adobe Creative Clo                           52.99
                          408-536-6000 CA S461166617474568 Card 3462
     6/17                 Recurring Payment authorized on 06/15 Dropbox·Brthgdlcbr                           11.99
                          Droebox.Com CA S301166798424163 Card 3462
     6/17                 Recurring Payment authorized on 06/16 Google·Google Star                             1.99
                          650-2530000 CA S581167605060753 Card 3462
     6/17                 Purchase authorized on 06/16 Google·Google Stor                                      1.99
                          Sueeort.Googl CA S461167608657960 Card 3462
     6/17                 Purchase authorized on 06/16 Global Pack Ship 800-8663944 MA                      134.32
                          S58116n40663889 Card 3462
     6/17                 Recurring Payment authorized on 06/16 Dropbox 8Ydmyjdrf3                           11.99
                          141-58576933 CA S461168005572195 Card 3462
     6/17                 Purchase aulhorized on 06/17 Postal Corner Encinitas CA                           113.75          3,214.77
                          P00581168840187923 Card 3462
     6/18                 Purchase aulhorized on 06/17 Chapokas Luczynsl<i San Diego CA                      15.00
                          S581168648253362 Card 3462
     6/18                 Purchase authorized on 06/17 Ebay 0'25-07220-24 408-3766151                        98.60
                          CA S581168807383633 Card 3462
     6/18                 Purchase authorized on 06/17 Ebay 0·26-07220-19 408-3766151                        96.40
                          CA S381168807681907 Card 3462
     6/18                 Purchase authorized on 06/17 Ebay 0·01-07224·23 408·3766151                       119.49
                          CA S381168807956283 Card 3462
     6/18                 Purchase authorized on 06/17 Ebay 0·08-07222°83 408-376615.1                      187.50
                          CA S461168808324855 Card 3462
     6/18                 Purchase authorized on 06/18 Postal Corner Encinitas CA                            20.00
                          P00581169839555302 Card 3462
     6/18                 Purchase authorized on 06/18 Vons #2119 San Diego CA.                              98.10         2,579.68
                          P00000000979241626 Card 3462
     6/21                 Purchase authorized on 06/18 USPS.Com Clicknshi 800·344·7779                       21.80
                          DC S581169650670156 Card 3462
     6/21                 Purchase aulhorized on 06/19 Fedex 414337834 800-4633339 TN                        25.11         2,532.77
                          S461170496298859 Card 3462
     6/22                 Edeposit IN Branch/Store 06/22/21 02:13:39 Pm 3820 Valley       4,000.00
                          Centre Dr San Diego CA 3462
     6/22                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7n9                        33.05
                          DC S301172849827625 Card 3462
     6/22                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7779                       18.70
                          DC S581173026010540 Card 3462
     6/22                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7779                       26.65
                          DC S461173035350318 Card 3462
     6/22                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7n9                        29.10
                          DC $301173063779743 Card 3462·
     6/22                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7779                       19.60
                          DC S461173071920095 Card 3462
     6/22                 Purchase authorized on 06/21 Sycuan Market El Cajon CA                             36.65         6,369.02
                          P00000000882256580 Card 3462
     6/23                 Purchase Return authorized on 06/22 Ebay 0' 10-07244-60           14:oo
                          408-3766151 CA S301173822156631 Card 3462
     6/23                 Purchase authorized on 06/21 Fedex 414588891 800-4633339 TN                       230.19
                          S301172482173816 Card 3462
     6/23                 Purchase authorized on 06/21 USPS.Com Clicknshi 800·344-7n9                        17.15
                          DC S381173077799043 Card 3462
     6/23                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7n9                        19.80
                          DC S461173083748812 Card 3462
     6/23                 Purchase authorized on 06/21 USPS.Com Clicknshi 800·344-7n9                        16.55
                          DC S381173094783732 Card 3462
     6/23                 Purchase authorized on 06/21 USPS.Com Clicknshi 800-344-7779                       15.90
                          DC S381173107051594 Card 3462
     6/23                 Recurring Payment authorized on 06/22 Dnh·Godaddy.Com                              19.99
                          480-5058855 AZ S381173488890647 Card 3462
     6/23                 Purchase authorized on 06/22 USPS.Com Clicknshi 800-344-7n9                        17.35
                          DC S461173594833920 Card 3462
   Case 19-05831-LA11                          Filed 07/29/21                 Entered 07/29/21 11:00:03                             Doc 243             Pg. 35 of
                                                                                38


June 30, 2021 • Page 5 of 7




Transact/on history (continued)

                          Check                                                                                      Deposits/         Wit/1drawalsl         Ending daily
       Date              Number Description                                                                          Additions         Subtractions              balance
       6/23                        Purchase authorized on 06/22 USPS.Com Clicknshi 800·344-7779                                                19.40
                                   DC S381173602738214 Card 3462
       6/23                        Purchase authorized on 06/22 USPS.Com Clicknshi 800-344-7779                                                17.65
                                   DC S581173607004903 Card 3462
       6/23                        Purchase authorized on 06/22 USPS.Com Clicknshi 800·344-7779                                                19.80
                                   DC $301173619971820 Card 3462
       6/23                        Purchase authorized on 06/22 Ebay 0•10-07244-60 408-3766151                                                121.99             5,867.25
                                   CA $301173822156631 Card 3462
       6/24                        Purchase authorized on 06122 Scripps Medicalfou San Diego CA                                                10.00
                                   S381173593928899 Card 3462
       6/24                        Purchase authorized on 06/22 Laz Parking 640413 LA Jolla CA                                                  4.00
                                   S581173625402159 Card 3462
       6/24                        Purchase authorized on 06/23 Ah-Auctions.Com Ahauctions.CO                                                 729.99
                                   IL S381174535268478 Card 3462
       6/24                        Purchase authorized on 06/23 Ebay.Com/CC 888-749-3229 CA                                                   128.78
                                   S301174597381226 Card 3462
       6/24                        Purchase authorized on 06/23 Pegs - Professiona 800-447 ·8848                                              312.00.           4,682.48
                                   CA $581174808142798 Card 3462
       6/25                        Purchase authorized on 06/24 USPS.Com Clicknshi 800-344-7779                                               265.55            4,416.93
                                   DC $581175776099764 Card 3462
       6/28                        Purchase authorized on 06/24 Fedex 414964814 800-4633339 TN                                                 41.42
                                   $461175464029039 Card 3462
       6/28                        Purchase authorized on 06/25 Ebay 0'20-07254-42 408·3766151                                                135.99
                                   CA $581176570608043 Card 3462
       6/28                        Purchase authorized on 06/25 Pak Mail 629 740·3635530 OH                                                    75.00
                                   S581176645197167 Card 3462
       6/28                        Purchase authorized on 06/25 Vittorio's San Diego CA                                                        41.41
                                   $301177148068746 Card 3462
       6/28                        Purchase authorized on 06/26 Costco Gas #0775 Poway CA                                                     100.00
                                   P00581178000761309 Card 3462
       6/28                        Purchase authorized on 06/26 Costco Whse #0775 Poway CA                                                    328.50
                                   P00461176041781747 Card 3462
       6/28                        Recurring Payment authorized on 06/27 Dnh'Godaddy.Com                                                       19.17
                                   480·5058855 AZ S581178450820429 Card 3462
       6/28                        Recurring Payment authorized on 06/27. Intuit· Cl.Intuit.Com CA                                             28.00
                                   S301178588693895 Card 3462
       6/28                        Recurring Payment authorized on 06/27 Google'Youtube Tv                                                     64.99
                                   650·2530000 CA S301178777058741 Card 3462
       6/28                        Purchase authorized on 06/27 Rite Aid 06711 San Diego CA                                                    30.00
                                   P00000000887234366 Card 3462
       6/28                        Purchase authorized on 06/27 Staterbro 9909 Carmel San Diego.                                               22.19            3,530.26
                                   CA P00000000185311860 Card 3462
       6/29                        Purchase with Cash Back$ 50.00 authorized on 06/29 USPS PO                                                  62.00            3,468,26
                                   05632400 16091 SA Rancho Santa CA P00581180719000378 Card
                                   3462
       6/30                        Purchase authorized on 06/26 Fedex 415118353 800-4633339 TN                                                406.11
                                   S381177497037383 Card 3462
       6/30                        Purchase authorized on 06/28 Fedex 415360720 800-4633339 TN                                                127.11
                                   S301179481033441 Card 3462
       6/30                        Purchase authorized on 06/29 Ebay 0'09-07273-82 408-3766151                                                 77.00            2,858.04
                                   CA S461180565460540 Card 3462
       Ending balance on 6/30                                                                                                                                   2,858.04

       Totals.                                                                                                    $11,744.81            $13,731.00

        The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
        transactions posted. If you had insuffici.ent available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feelaq for a
link to these documents, and answers to common monthly service fee questions.




      Shoot Seq= 0146155
      Sheet 00003 of 00004
    Case 19-05831-LA11                          Filed 07/29/21             Entered 07/29/21 11:00:03                            Doc 243     Pg. 36 of
                                                                             38


June 30, 2021 • Page 6 of 7




Monthly service fee summary (continued)


       _!"~__e_i:rio~ 06/01/2021 • 06/30/2021                                            Standard monthly service lee $10.00           You paid S0.00

       The bank has waived the fee for this fee period.

       How to avoid the monthly service fee                                                                Minimum required            This fee period
       Have any ONE of the following account requirements
           Minimum daily balance                                                                                      $500.00               $2,532.77 0
           Total amount ol qualifying direct deposils                                                                 $500.00                   so.oo 0
           Age ol primary account owner                                                                                17 ·24                            D
           The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       RC/RC




~ IMPORTANT ACCOUNT INFORMATION
Effective September 1, 2021, the non-Wells Fargo ATM balance inquiry lee will increase from $2.00 to S2.50, and the non-Wells Fargo
ATM transfer fee will increase from $2.00 to $2.50. To avoid these fees, monitor your balances and transfer money.by accessing Wells
Fargo ATMs, calling lhe number on the back of your card, and using Wells Fargo Online" or lhe Wells Fargo Mobile" app. Availability
may be affected by your mobile carrie~s coverage area. Your mobile carrie~s message and data rates may apply. These fees may ncil be
applicable to all customers and may vary depending on the type of Account you have. For more details, refer to 1he applicable Wells
Fargo Fee and Information Schedule for your Account.




Effective May 28, 2021, the document copy fee was eliminated and there is no longer a charge for this service. Thank you for banking
with Wells Fargo. We appreciate your business.




Can we reach you when it's really Important?

Don't miss suspicious-activity alerts and critical accouqt information. Please make sure your contact information is current by:
- Signing on to wellsfargo.com or the Wells Fargo Mobile" app and navigating to the Update Contact Information page via My Profile
• Contacting 1he_phone number at the lop of your statement
• Visiting a branch
 Case 19-05831-LA11          Filed 07/29/21       Entered 07/29/21 11:00:03            Doc 243       Pg. 37 of
                                                    38



 1   John L. Smaha, Esq. Bar No. 95855
     Gustavo E. Bravo, Esq. Bar No. 218752
 2   SMAHA LAW GROUP APC
     2398 San Diego Avenue
 3   San Diego, California 92110
     (619) 688-1557 Telephone
 4   (619) 688-1558 Facsimile
     Attorneys for Debtor, Dana Aaron Linett
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  SOUTHERN DISTRICT OF CALIFORNIA

 7
      PROOF OF SERVICE                                      Case No. 19-05831-LAll
 8
                                                            In re Dana Aaron Linett
 9
            I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
1O within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.
11          On July 29, 2021, I caused to be served the following document(s) described as:

12          1.      DEBTORS-IN-POSSESSION'S MONTHLY OPERATING REPORT FOR THE
                    MONTH OF JUNE 2021
13
      U.S. TRUSTEE
14    Department of Justice
      880 Front Street, Ste. 3230
15    San Diego, CA 92101
16
     [X]     (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
17           placed it for collection and mailing with the United States Postal Service this same day, at my address
           · shown above, following ordinary business practice.                    ·
18
     [X]    (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
19          Bankruptcy Rules( s) ("LBR"), the document( s) listed above will be served by the court via NEF and
            hyperlink to the document. On July 29, 2021, I checked the CM/ECF docket for this bankruptcy case
20          or adversary proceeding and determined that the following person( s) are on the Electronic Mail Notice
            List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
21
            Gustavo E. Bravo:      gbravo@smaha.com
22          Michael D. Breslauer: mbreslauer@swsslaw.com, wyones@swsslaw.com
            Theron S Covey:        TheronCovey@gmail.com, sferry@raslg.com
23          Sean C Ferry:          sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
            Thomas B. Gorrill:     tom@gorillalaw.com, r5343l@notify.bestcase.com
24          Michael Koch:         MLKoch@live.com, lblaw7@gmail.com; r4051 l@notify.bestcase.com
            Byron B. Mauss:      . bmauss@swlaw.com, idelgado@swlaw.com
25          David Ortiz:           david.a.ortiz@usdoj.gov,
                                  USTP.REGION15@USDOJ.GOV;tiffany.1.carroll@usdoj.gov;abram.
26                                s.feuerstein@usdoj.gov
27
28




                                                          1
 Case 19-05831-LA11           Filed 07/29/21       Entered 07/29/21 11:00:03           Doc 243      Pg. 38 of
                                                     38



 1           John Smaha:              jsmaha@smaha.com,
                                      gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2           U.S. Trustee:            ustp.region15@usdoj.gov

 3
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
 4   true and correct. Executed on July 29, 2021, San Diego, California.

 5
 6                                                             Isl Amelda M Dawson
                                                                  Amelda M. Dawson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                           2
